 

Exhibit 10.17

THE EXECUTIVE NONQUALIFIED EXCESS PLAN

PLAN DOCUMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DD 2326-5

 

--------------------------------------------------------------------------------

 

THE EXECUTIVE NONQUALIFIED EXCESS PLAN

Section 1.       Purpose:

By execution of the Adoption Agreement, the Employer has adopted the Plan set
forth herein, and in the Adoption Agreement, to provide a means by which certain
management Employees or Independent Contractors of the Employer may elect to
defer receipt of current Compensation from the Employer in order to provide
retirement and other benefits on behalf of such Employees or Independent
Contractors of the Employer, as selected in the Adoption Agreement. The Plan is
intended to be a nonqualified deferred compensation plan that complies with the
provisions of Section 409A of the Internal Revenue Code (the “Code”). The Plan
is also intended to be an unfunded plan maintained primarily for the purpose of
providing deferred compensation benefits for a select group of management or
highly compensated employees under Sections 201(2), 301(a)(3) and 401(a)(l) of
the Employee Retirement Income Security Act of 1974 (“ERISA”) and independent
contractors. Notwithstanding any other provision of this Plan, this Plan shall
be interpreted, operated and administered in a manner consistent with these
intentions.

Section 2.       Definitions:

As used in the Plan, including this Section 2, references to one gender shall
include the other, unless otherwise indicated by the context:

2.1        “Active Participant” means, with respect to any day or date, a
Participant who is in Service on such day or date; provided, that a Participant
shall cease to be an Active Participant (i) immediately upon a determination by
the Committee that the Participant has ceased to be an Employee or Independent
Contractor, or (ii) at the end of the Plan Year that the Committee determines
the Participant no longer meets the eligibility requirements of the Plan.

2.2        “Adoption Agreement” means the written agreement pursuant to which
the Employer adopts the Plan. The Adoption Agreement is a part of the Plan as
applied to the Employer.

2.3        “Beneficiary” means the person, persons, entity or entities
designated or determined pursuant to the provisions of Section 13 of the Plan.

2.4        “Board” means the Board of Directors of the Company, if the Company
is a corporation. If the Company is not a corporation, “Board” shall mean the
Company.

2.5        “Change in Control Event” means an event described in Section
409A(a)(2)(A)(v) of the Code (or any successor provision thereto) and the
regulations

thereunder.

2.6        “Committee” means the persons or entity designated in the Adoption
Agreement to administer the Plan. If the Committee designated in the Adoption
Agreement is unable to serve, the Employer shall satisfy the duties of the
Committee provided for in Section 9.

2.7        “Company” means the company designated in the Adoption Agreement as
such.

2.8        “Compensation” shall have the meaning designated in the Adoption
Agreement.

2.9        “Crediting Date” means the date designated in the Adoption Agreement
for crediting the amount of any Participant Deferral Credits or Employer Credits
to the Deferred Compensation Account of a Participant.

2.10      “Deferred Compensation Account” means the account maintained with
respect to each Participant under the Plan. The Deferred Compensation Account
shall be credited with Participant Deferral Credits and Employer Credits,
credited or debited for deemed investment gains or losses, and adjusted for
payments in accordance with the rules and elections in effect under Section 8.
The Deferred Compensation Account of a Participant shall include any In-Service
or Education Account of the Participant, if applicable.

2

--------------------------------------------------------------------------------

 

2.11      “Disabled” means Disabled within the meaning of Section 409A of the
Code and the regulations thereunder. Generally, this means that the Participant
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering Employees of the Employer.

2.12      “Education Account” is an In-Service Account which will be used by the
Participant for educational purposes.

2.13      “Effective Date” shall be the date designated in the Adoption
Agreement.

2.14      “Employee” means an individual in the Service of the Employer if the
relationship between the individual and the Employer is the legal relationship
of employer and employee. An individual shall cease to be an Employee upon the
Employee’s separation from Service.

2.15      “Employer” means the Company, as identified in the Adoption Agreement,
and any Participating Employer which adopts this Plan. An Employer may be a
corporation, a limited liability company, a partnership or sole proprietorship.

2.16      “Employer Credits” means the amounts credited to the Participant’s
Deferred Compensation Account by the Employer pursuant to the provisions of
Section 4.2.

2.17      “Grandfathered Amounts” means, if applicable, the amounts that were
deferred under the Plan and were earned and vested within the meaning of Section
409A of the Code and regulations thereunder as of
December 31, 2004. Grandfathered Amounts shall be subject to the terms
designated in the Adoption Agreement.

2.18      “Independent Contractor” means an individual in the Service of the
Employer if the relationship between the individual and the Employer is not the
legal relationship of employer and employee. An individual shall cease to be an
Independent Contractor upon the termination of the Independent Contractor’s
Service. An Independent Contractor shall include a director of the Employer who
is not an Employee.

2.19      “In-Service Account” means a separate account to be kept for each
Participant that has elected to take in-service distributions as described in
Section 5.4. The In-Service Account shall be adjusted in the same manner and at
the same time as the Deferred Compensation Account under Section 8 and in
accordance with the rules and elections in effect under Section 8.

2.20      “Normal Retirement Age” of a Participant means the age designated in
the Adoption Agreement.

2.21      “Participant” means with respect to any Plan Year an Employee or
Independent Contractor who has been designated by the Committee as a Participant
and who has entered the Plan or who has a Deferred Compensation Account under
the Plan; provided that if the Participant is an Employee, the individual must
be a highly compensated or management employee of the Employer within the
meaning of Sections

201(2), 301(a)(3) and 401(a)(1) of ERISA.

2.22      “Participant Deferral Credits” means the amounts credited to the
Participant’s Deferred Compensation Account by the Employer pursuant to the
provisions of Section 4.1.

2.23      “Participating Employer” means any trade or business (whether or not
incorporated) which adopts this Plan with the consent of the Company identified
in the Adoption Agreement.

2.24      “Participation Agreement” means a written agreement entered into
between a Participant and the Employer pursuant to the provisions of Section 4.1

3

--------------------------------------------------------------------------------

 

2.25      “Performance-Based Compensation” means compensation where the amount
of, or entitlement to, the compensation is contingent on the satisfaction of
preestablished organizational or individual performance criteria relating to a
performance period of at least twelve months. Organizational or individual
performance criteria are considered preestablished if established in writing
within 90 days after the commencement of the period of service to which the
criteria relates, provided that the outcome is substantially uncertain at the
time the criteria are established. Performance-based compensation may include
payments based upon subjective performance criteria as provided in regulations
and administrative guidance promulgated under Section 409A of the Code.

2.26      “Plan” means The Executive Nonqualified Excess Plan, as herein set out
and as set out in the Adoption Agreement, or as duly amended. The name of the
Plan as applied to the Employer shall be designated in the Adoption Agreement.

2.27      “Plan-Approved Domestic Relations Order” shall mean a judgment,
decree, or order (including the approval of a settlement agreement) which is:

2.27.1     Issued pursuant to a State’s domestic relations law;

2.27.2     Relates to the provision of child support, alimony payments or
marital property rights to a Spouse, former Spouse, child or other dependent of
the Participant;

2.27.3     Creates or recognizes the right of a Spouse, former Spouse, child or
other dependent of the Participant to receive all or a portion of the
Participant’s benefits under the Plan;

2.27.4     Requires payment to such person of their interest in the
Participant’s benefits in a lump sum payment at a specific time; and

2.27.5     Meets such other requirements established by the Committee.

2.28      “Plan Year” means the twelve-month period ending on the last day of
the month designated in the Adoption Agreement; provided that the initial Plan
Year may have fewer than twelve months.

2.29      “Qualifying Distribution Event” means (i) the Separation from Service
of the Participant, (ii) the date the Participant becomes Disabled, (iii) the
death of the Participant, (iv) the time specified by the Participant for an
In-Service or Education Distribution, (v) a Change in Control Event, or (vi) an
Unforeseeable Emergency, each to the extent provided in Section 5.

2.30      “Seniority Date” shall have the meaning designated in the Adoption
Agreement.

2.31      “Separation from Service” or “Separates from Service” means a
“separation from service” within the meaning of Section 409A of the Code.

2.32      “Service” means employment by the Employer as an Employee. For
purposes of the Plan, the employment relationship is treated as continuing
intact while the Employee is on military leave, sick leave, or other bona fide
leave of absence if the period of such leave does not exceed six months, or if
longer, so long as the Employee’s right to reemployment is provided either by
statute or contract. If the Participant is an Independent Contractor, “Service”
shall mean the period during which the contractual relationship exists between
the Employer and the Participant. The contractual relationship is not terminated
if the Participant anticipates a renewal of the contract or becomes an Employee.

2.33      “Service Bonus” means any bonus paid to a Participant by the Employer
which is not Performance-Based Compensation.

4

--------------------------------------------------------------------------------

 

2.34      “Specified Employee” means an employee who meets the requirements for
key employee treatment under Section 416(i)(l)(A)(i), (ii) or (iii) of the Code
(applied in accordance with the regulations thereunder and without regard to
Section 416(i)(5) of the Code) at any time during the twelve month period ending
on December 31 of each year (the “identification date”). Unless binding
corporate action is taken to establish different rules for determining Specified
Employees for all plans of the Company and its controlled group members that are
subject to Section 409A of the Code, the foregoing rules and the other default
rules under the regulations of Section 409A of the Code shall apply. If the
person is a key employee as of any identification date, the person is treated as
a Specified Employee for the twelve-month period beginning on the first day of
the fourth month following the identification date.

2.35      “Spouse” or “Surviving Spouse” means, except as otherwise provided in
the Plan, a person who is the legally married spouse or surviving spouse of a
Participant.

2.36      “Unforeseeable Emergency” means an “unforeseeable emergency” within
the meaning of Section 409A of the Code.

2.37      “Years of Service” means each Plan Year of Service completed by the
Participant. For vesting purposes, Years of Service shall be calculated from the
date designated in the Adoption Agreement and Service shall be based on service
with the Company and all Participating Employers.

Section 3.       Participation:

The Committee in its discretion shall designate each Employee or Independent
Contractor who is eligible to participate in the Plan. A Participant who
separates from Service with the Employer and who later returns to Service will
not be an Active Participant under the Plan except upon satisfaction of such
terms and conditions as the Committee shall establish upon the Participant’s
return to Service, whether or not the Participant shall have a balance remaining
in the Deferred Compensation Account under the Plan on the date of the return to
Service.

Section 4.       Credits to Deferred Compensation Account:

4.1       Participant Deferral Credits. To the extent provided in the Adoption
Agreement, each Active Participant may elect, by entering into a Participation
Agreement with the Employer, to defer the receipt of Compensation from the
Employer by a dollar amount or percentage specified in the Participation
Agreement. The amount of Compensation the Participant elects to defer, the
Participant Deferral Credit, shall be credited by the Employer to the Deferred
Compensation Account maintained for the Participant pursuant to Section 8. The
following special provisions shall apply with respect to the Participant
Deferral Credits of a Participant:

4.1.1    The Employer shall credit to the Participant’s Deferred Compensation
Account on each Crediting Date an amount equal to the total Participant Deferral
Credit for the period ending on such Crediting Date.

4.1.2    An election pursuant to this Section 4.1 shall be made by the
Participant by executing and delivering a Participation Agreement to the
Committee. Except as otherwise provided in this Section 4.1, the Participation
Agreement shall become effective with respect to such Participant as of the
first day of January following the date such Participation Agreement is received
by the Committee. A Participant’s election may be changed at any time prior to
the last permissible date for making the election as permitted in this Section
4.1, and shall thereafter be irrevocable. The election of a Participant shall
continue in effect for subsequent years until modified by the Participant as
permitted in this Section 4.1.

4.1.3    A Participant may execute and deliver a Participation Agreement to the
Committee within 30 days after the date the Participant first becomes eligible
to participate in the Plan to be effective as of the first payroll period next
following the date the Participation Agreement is fully executed by the
Participant. Whether a Participant is treated as newly eligible for
participation under this Section shall be determined in accordance with Section
409A of the Code and the regulations thereunder, including (i) rules that treat
all elective deferral account balance plans as one plan, and (ii) rules that
treat a previously eligible employee as newly eligible if his benefits had been
previously distributed or if he has been ineligible for 24 months. For
Compensation that is earned based upon a

5

--------------------------------------------------------------------------------

 

specified performance period (for example, an annual bonus), where a deferral
election is made under this Section but after the beginning of the performance
period, the election will only apply to the portion of the Compensation equal to
the total amount of the Compensation for the service period multiplied by the
ratio of the number of days remaining in the performance period after the
election over the total number of days in the performance period.

4.1.4    A Participant may unilaterally modify a Participation Agreement (either
to terminate, increase or decrease the portion of his future Compensation which
is subject to deferral within the percentage limits set forth in Section 4.1 of
the Adoption Agreement) by providing a written modification of the Participation
Agreement to the Committee. The modification shall become effective as of the
first day of January following the date such written modification is received by
the Committee.

4.1.5    If the Participant performed services continuously from the later of
the beginning of the performance period or the date upon which the performance
criteria are established through the date upon which the Participant makes an
initial deferral election, a Participation Agreement relating to the deferral of
Performance-Based Compensation may be executed and delivered to the Committee no
later than the date which is 6 months prior to the end of the performance
period, provided that in no event may an election to defer Performance-Based
Compensation be made after such Compensation has become readily ascertainable.

4.1.6    If the Employer has a fiscal year other than the calendar year,
Compensation relating to Service in the fiscal year of the Employer (such as a
bonus based on the fiscal year of the Employer), of which no amount is paid or
payable during the fiscal year, may be deferred at the Participant’s election if
the election to defer is made not later than the close of the Employer’s fiscal
year next preceding the first fiscal year in which the Participant performs any
services for which such Compensation is payable.

4.1.7    Compensation payable after the last day of the Participant’s taxable
year solely for services provided during the final payroll period containing the
last day of the Participant’s taxable year (i.e., December 31) is treated for
purposes of this Section 4.1 as Compensation for services performed in the
subsequent taxable year.

4.1.8    The Committee may from time to time establish policies or rules
consistent with the requirements of Section 409A of the Code to govern the
manner in which Participant Deferral Credits may be made.

4.1.9    If a Participant becomes Disabled, or applies for and is eligible for a
distribution on account of an Unforeseeable Emergency during a Plan Year or as
required due to a hardship distribution under Section 1.401(k)-1(d)(3) of the
Code, his deferral election for such Plan Year shall be cancelled.

4.2       Employer Credits. If designated by the Employer in the Adoption
Agreement, the Employer shall cause the Committee to credit to the Deferred
Compensation Account of each Active Participant an Employer Credit as determined
in accordance with the Adoption Agreement. A Participant must make distribution
elections with respect to any Employer Credits credited to his Deferred
Compensation Account by the deadline that would apply under Section 4.1 for
distribution elections with respect to Participant Deferral Credits credited at
the same time, on a Participation Agreement that is timely executed and
delivered to the Committee pursuant to Section 4.1.

4.3       Deferred Compensation Account. All Participant Deferral Credits and
Employer Credits shall be credited to the Deferred Compensation Account of the
Participant as provided in Section 8.

Section 5.       Qualifying Distribution Events:

5.1       Separation from Service. If the Participant Separates from Service
with the Employer, the vested balance in the Deferred Compensation Account shall
be paid to the Participant by the Employer as provided in Section 7.
Notwithstanding the foregoing, no distribution shall be made earlier than six
months after the date of Separation from Service (or, if earlier, the date of
death) with respect to a Participant who as of the date of Separation from
Service is a Specified Employee of a corporation the stock in which is traded on
an established securities market or otherwise. Any payments to which such
Specified Employee would be entitled during the first six months following the
date of Separation from Service shall be accumulated and paid on the first day
of the seventh month following the date of Separation from Service.

6

--------------------------------------------------------------------------------

 

5.2       Disability. If the Employer designates in the Adoption Agreement that
distributions are permitted under the Plan when a Participant becomes Disabled,
and the Participant becomes Disabled while in Service, the vested balance in the
Deferred Compensation Account shall be paid to the Participant by the Employer
as provided in Section 7.

5.3       Death. If the Participant dies while in Service, the Employer shall
pay a benefit to the Participant’s Beneficiary in the amount designated in the
Adoption Agreement. Payment of such benefit shall be made by the Employer as
provided in Section 7.

5.4       In-Service or Education Distributions. If the Employer designates in
the Adoption Agreement that in-service or education distributions are permitted
under the Plan, a Participant may designate in the Participation Agreement to
have a specified amount credited to the Participant’s In-Service or Education
Account for in-service or education distributions at the date specified by the
Participant. In no event may an in-service or education distribution of an
amount be made before the date that is two years after the first day of the year
in which such amount was credited to the In-Service or Education Account.
Notwithstanding the foregoing, if a Participant incurs a Qualifying Distribution
Event prior to the date on which the entire balance in the In-Service or
Education Account has been distributed, then the balance in the In-Service or
Education Account on the date of the Qualifying Distribution Event shall be paid
as provided under Section 7.1 for payments on such Qualifying Distribution
Event.

5.5       Change in Control Event. If the Employer designates in the Adoption
Agreement that distributions are permitted under the Plan upon the occurrence of
a Change in Control Event, the Participant may designate in the Participation
Agreement to have the vested balance in the Deferred Compensation Account paid
to the Participant upon a Change in Control Event by the Employer as provided in
Section 7.

5.6       Unforeseeable Emergency. If the Employer designates in the Adoption
Agreement that distributions are permitted under the Plan upon the occurrence of
an Unforeseeable Emergency event, a distribution from the Deferred Compensation
Account may be made to a Participant in the event of an Unforeseeable Emergency,
subject to the following provisions:

5.6.1    A Participant may, at any time prior to his Separation from Service for
any reason, make application to the Committee to receive a distribution in a
lump sum of all or a portion of the vested balance in the Deferred Compensation
Account (determined as of the date the distribution, if any, is made under this
Section 5.6) because of an Unforeseeable Emergency. A distribution because of an
Unforeseeable Emergency shall not exceed the amount required to satisfy the
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of such distribution, after taking into account the
extent to which the Unforeseeable Emergency may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship) or by stopping current deferrals under
the Plan pursuant to Section 4.1.9.

5.6.2    The Participant’s request for a distribution on account of
Unforeseeable Emergency must be made in writing to the Committee. The request
must specify the nature of the financial hardship, the total amount requested to
be distributed from the Deferred Compensation Account, and the total amount of
the actual expense incurred or to be incurred on account of the Unforeseeable
Emergency.

5.6.3    If a distribution under this Section 5.6 is approved by the Committee,
such distribution will be made as soon as practicable following the date it is
approved. The processing of the request shall be completed as soon as
practicable from the date on which the Committee receives the properly completed
written request for a distribution on account of an Unforeseeable Emergency. If
a Participant’s Separation from Service occurs after a request is approved in
accordance with this Section 5.6.3, but prior to distribution of the full amount
approved, the approval of the request shall be automatically null and void and
the benefits which the Participant is entitled to receive under the Plan shall
be distributed in accordance with the applicable distribution provisions of the
Plan.

5.6.4    The Committee may from time to time adopt additional policies or rules
consistent with the requirements of Section 409A of the Code to govern the
manner in which such distributions may be made so that the Plan may be
conveniently administered.

7

--------------------------------------------------------------------------------

 

Section 6.       Vesting:

A Participant shall be fully vested in the portion of his Deferred Compensation
Account attributable to Participant Deferral Credits, and all income, gains and
losses attributable thereto. A Participant shall become fully vested in the
portion of his Deferred Compensation Account attributable to Employer Credits,
and income, gains and losses attributable thereto, in accordance with the
vesting schedule and provisions designated by the Employer in the Adoption
Agreement. If a Participant’s Deferred Compensation Account is not fully vested
upon Separation from Service, the portion of the Deferred Compensation Account
that is not fully vested shall thereupon be forfeited.

Section 7.       Distribution Rules:

7.1       Payment Options. The Employer shall designate in the Adoption
Agreement the payment options which may be elected by the Participant (lump sum,
annual installments, or a combination of both). Different payment options may be
made available for each Qualifying Distribution Event, and different payment
options may be available for different types of Separations from Service, all as
designated in the Adoption Agreement. The Participant shall elect in the
Participation Agreement the method under which the vested balance in the
Deferred Compensation Account will be distributed from among the designated
payment options. The Participant may at such time elect a different method of
payment for each Qualifying Distribution Event as specified in the Adoption
Agreement. If the Participant is permitted by the Employer in the Adoption
Agreement to elect different payment options and does not make a valid election,
the vested balance in the Deferred Compensation Account will be distributed as a
lump sum.

Notwithstanding the foregoing, if certain Qualifying Distribution Events occur
prior to the date on which the vested balance of a Participant’s Deferred
Compensation Account is completely paid pursuant to this Section 7.1 following
the occurrence of certain initial Qualifying Distribution Events, the following
rules apply:

7.1.1    If the initial Qualifying Distribution Event is a Separation from
Service or Disability, and the Participant subsequently dies, the remaining
unpaid vested balance of a Participant’s Deferred Compensation Account shall be
paid as a lump sum.

7.1.2    If the initial Qualifying Distribution Event is a Change in Control
Event, and any subsequent Qualifying Distribution Event occurs (except an
In-Service or Education Distribution described in Section 2.29(iv)), the
remaining unpaid vested balance of a Participant’s Deferred Compensation Account
shall be paid as provided under Section 7.1 for payments on such subsequent
Qualifying Distribution Event.

7.2       Timing of Payments. Payment shall be made in the manner elected by the
Participant and shall commence as soon as practicable after (but no later than
60 days after) the distribution date elected for the Qualifying Distribution
Event. In the event the Participant fails to make a valid election of the
payment method, the distribution will be made in a single lump sum payment as
soon as practicable after (but no later than 60 days after) the Qualifying
Distribution Event. A payment may be further delayed to the extent permitted in
accordance with regulations and guidance under Section 409A of the Code.

7.3       Installment Payments. If the Participant elects to receive installment
payments upon a Qualifying Distribution Event, the payment of each annual
installment shall be made on the anniversary of the date of the first
installment payment, and the amount of the annual installment shall be adjusted
on such anniversary for credits or debits to the Participant’s account pursuant
to Section 8 of the Plan. Such adjustment shall be made by dividing the balance
in the Deferred Compensation Account on such date by the number of annual
installments remaining to be paid hereunder; provided that the last annual
installment due under the Plan shall be the entire amount credited to the
Participant’s account on the date of payment.

7.4       De Minimis Amounts. Notwithstanding any payment election made by the
Participant, if the Employer designates a pre-determined de minimis amount in
the Adoption Agreement, the vested balance in the Deferred Compensation Account
of the Participant will be distributed in a single lump sum payment if at the
time of a permitted Qualifying Distribution Event the vested balance does not
exceed such pre-determined de minimis amount; provided, however, that such
distribution will be made only where the Qualifying Distribution Event is a

8

--------------------------------------------------------------------------------

 

Separation from Service, death, Disability (if applicable) or Change in Control
Event (if applicable). Such payment shall be made on or before the later of (i)
December 31 of the calendar year in which the Qualifying Distribution Event
occurs, or (ii) the date that is 2-1/2 months after the Qualifying Distribution
Event occurs. In addition, the Employer may distribute a Participant’s vested
balance at any time if the balance does not exceed the limit in Section
402(g)(1)(B) of the Code and results in the termination of the Participant’s
entire interest in the Plan as provided under Section 409A of the Code.

7.5       Subsequent Elections. With the consent of the Committee, a Participant
may delay or change the method of payment of the Deferred Compensation Account
subject to the following requirements:

7.5.1    The new election may not take effect until at least 12 months after the
date on which the new election is made.

7.5.2    If the new election relates to a payment for a Qualifying Distribution
Event other than the death of the Participant, the Participant becoming
Disabled, or an Unforeseeable Emergency, the new election must provide for the
deferral of the payment for a period of at least five years from the date such
payment would otherwise have been made.

7.5.3    If the new election relates to a payment from the In-Service or
Education Account, the new election must be made at least 12 months prior to the
date of the first scheduled payment from such account.

For purposes of this Section 7.5 and Section 7.6, a payment is each separately
identified amount to which the Participant is entitled under the Plan; provided,
that entitlement to a series of installment payments is treated as the
entitlement to a single payment.

7.6       Acceleration Prohibited. The acceleration of the time or schedule of
any payment due under the Plan is prohibited except as expressly provided in
regulations and administrative guidance promulgated under Section 409A of the
Code (such as accelerations for domestic relations orders and employment taxes).
It is not an acceleration of the time or schedule of payment if the Employer
waives or accelerates the vesting requirements applicable to a benefit under the
Plan.

Section 8.       Accounts; Deemed Investment; Adjustments to Account:

8.1       Accounts. The Committee shall establish a book reserve account,
entitled the “Deferred Compensation Account,” on behalf of each Participant. The
Committee shall also establish an In-Service or Education Account as a part of
the Deferred Compensation Account of each Participant, if applicable. The amount
credited to the Deferred Compensation Account shall be adjusted pursuant to the
provisions of Section 8.3.

8.2       Deemed Investments. The Deferred Compensation Account of a Participant
shall be credited with an investment return determined as if the account were
invested in one or more investment funds made available by the Committee. The
Participant shall elect the investment funds in which his Deferred Compensation
Account shall be deemed to be invested. Such election shall be made in the
manner prescribed by the Committee and shall take effect upon the entry of the
Participant into the Plan. The investment election of the Participant shall
remain in effect until a new election is made by the Participant. In the event
the Participant fails for any reason to make an effective election of the
investment return to be credited to his account, the investment return shall be
determined by the Committee.

8.3       Adjustments to Deferred Compensation Account. With respect to each
Participant who has a Deferred Compensation Account under the Plan, the amount
credited to such account shall be adjusted by the following debits and credits,
at the times and in the order stated:

8.3.1    The Deferred Compensation Account shall be debited each business day
with the total amount of any payments made from such account since the last
preceding business day to him or for his benefit. Unless otherwise specified by
the Employer, each deemed investment fund will be debited pro-rata based on the
value of the investment funds as of the end of the preceding business day.

9

--------------------------------------------------------------------------------

 

8.3.2    The Deferred Compensation Account shall be credited on each Crediting
Date with the total amount of any Participant Deferral Credits and Employer
Credits to such account since the last preceding Crediting Date.

8.3.3    The Deferred Compensation Account shall be credited or debited on each
day securities are traded on a national stock exchange with the amount of deemed
investment gain or loss resulting from the performance of the investment funds
elected by the Participant in accordance with Section 8.2. The amount of such
deemed investment gain or loss shall be determined by the Committee and such
determination shall be final and conclusive upon all concerned.

Section 9.       Administration by Committee:

9.1       Membership of Committee. If the Committee consists of individuals
appointed by the Board, they will serve at the pleasure of the Board. Any member
of the Committee may resign, and his successor, if any, shall be appointed by
the Board.

9.2       General Administration. The Committee shall be responsible for the
operation and administration of the Plan and for carrying out its provisions.
The Committee shall have the full authority and discretion to make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions,
including interpretations of this Plan, as may arise in connection with this
Plan. Any such action taken by the Committee shall be final and conclusive on
any party. To the extent the Committee has been granted discretionary authority
under the Plan, the Committee’s prior exercise of such authority shall not
obligate it to exercise its authority in a like fashion thereafter. The
Committee shall be entitled to rely conclusively upon all tables, valuations,
certificates, opinions and reports furnished by any actuary, accountant,
controller, counsel or other person employed or engaged by the Employer with
respect to the Plan. The Committee may, from time to time, employ agents and
delegate to such agents, including employees of the Employer, such
administrative or other duties as it sees fit.

9.3       Indemnification. To the extent not covered by insurance, the Employer
shall indemnify the Committee, each employee, officer, director, and agent of
the Employer, and all persons formerly serving in such capacities, against any
and all liabilities or expenses, including all legal fees relating thereto,
arising in connection with the exercise of their duties and responsibilities
with respect to the Plan, provided however that the Employer shall not indemnify
any person for liabilities or expenses due to that person’s own gross negligence
or willful misconduct.

Section 10.     Contractual Liability, Trust:

10.1     Contractual Liability. Unless otherwise elected in the Adoption
Agreement, the Company shall be obligated to make all payments hereunder. This
obligation shall constitute a contractual liability of the Company to the
Participants, and such payments shall be made from the general funds of the
Company. The Company shall not be required to establish or maintain any special
or separate fund, or otherwise to segregate assets to assure that such payments
shall be made, and the Participants shall not have any interest in any
particular assets of the Company by reason of its obligations hereunder. To the
extent that any person acquires a right to receive payment from the Company,
such right shall be no greater than the right of an unsecured creditor of the
Company.

10.2     Trust. The Employer may establish a trust to assist it in meeting its
obligations under the Plan. Any such trust shall conform to the requirements of
a grantor trust under Revenue Procedures 92-64 and 92-65 and at all times during
the continuance of the trust the principal and income of the trust shall be
subject to claims of general creditors of the Employer under federal and state
law. The establishment of such a trust would not be intended to cause
Participants to realize current income on amounts contributed thereto, and the
trust would be so interpreted and administered.

10

--------------------------------------------------------------------------------

 

Section 11.     Allocation of Responsibilities:

The persons responsible for the Plan and the duties and responsibilities
allocated to each are as follows:

11.1

Board.

(i)

To amend the Plan;

(ii)

To appoint and remove members of the Committee; and

(iii)

To terminate the Plan as permitted in Section 14.

11.2

Committee.

(i)

To designate Participants;

(ii)

To interpret the provisions of the Plan and to determine the rights  of the
Participants under the Plan, except to the extent otherwise provided in Section
16 relating to claims procedure;

(iii)

To administer the Plan in accordance with its terms, except to the extent powers
to administer the Plan are specifically delegated to another person or persons
as provided in the Plan;

(iv)

To account for the amount credited to the Deferred Compensation Account of a
Participant;

(v)

To direct the Employer in the payment of benefits;

(vi)

To file such reports as may be required with the United States Department of
Labor, the Internal Revenue Service and any other government agency to which
reports may be required to be submitted from time to time; and

(vii)

To administer the claims procedure to the extent provided in Section 16.

Section 12.     Benefits Not Assignable; Facility of Payments:

12.1     Benefits Not Assignable. No portion of any benefit credited or paid
under the Plan with respect to any Participant shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt so to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge the same shall be void, nor shall any portion of such
benefit be in any manner payable to any assignee, receiver or any one trustee,
or be liable for his debts, contracts, liabilities, engagements or torts.
Notwithstanding the foregoing, in the event that all or any portion of the
benefit of a Participant is transferred to the former Spouse of the Participant
incident to a divorce, the Committee shall maintain such amount for the benefit
of the former Spouse until distributed in the manner required by an order of any
court having jurisdiction over the divorce, and the former Spouse shall be
entitled to the same rights as the Participant with respect to such benefit.

12.2     Plan-Approved Domestic Relations Orders. The Committee shall establish
procedures for determining whether an order directed to the Plan is a
Plan-Approved Domestic Relations Order. If the Committee determines that an
order is a Plan-Approved Domestic Relations Order, the Committee shall cause the
payment of amounts pursuant to or segregate a separate account as provided by
(and to prevent any payment or act which might be inconsistent with) the
Plan-Approved Domestic Relations Order.

12.3     Payments to Minors and Others. If any individual entitled to receive a
payment under the Plan shall be physically, mentally or legally incapable of
receiving or acknowledging receipt of such payment, the Committee, upon the
receipt of satisfactory evidence of his incapacity and satisfactory evidence
that another person or institution is maintaining him and that no guardian or
committee has been appointed for him, may cause any payment

11

--------------------------------------------------------------------------------

 

otherwise payable to him to be made to such person or institution so maintaining
him. Payment to such person or institution shall be in full satisfaction of all
claims by or through the Participant to the extent of the amount thereof.

Section 13.     Beneficiary:

The Participant’s beneficiary shall be the person, persons, entity or entities
designated by the Participant on the beneficiary designation form provided by
and filed with the Committee or its designee. If the Participant does not
designate a beneficiary, the beneficiary shall be his Surviving Spouse. If the
Participant does not designate a beneficiary and has no Surviving Spouse, the
beneficiary shall be the Participant’s estate. The designation of a beneficiary
may be changed or revoked only by filing a new beneficiary designation form with
the Committee or its designee. If a beneficiary (the “primary beneficiary”) is
receiving or is entitled to receive payments under the Plan and dies before
receiving all of the payments due him, the balance to which he is entitled shall
be paid to the contingent beneficiary, if any, named in the Participant’s
current beneficiary designation form. If there is no contingent beneficiary, the
balance shall be paid to the estate of the primary beneficiary. Any beneficiary
may disclaim all or any part of any benefit to which such beneficiary shall be
entitled hereunder by filing a written disclaimer with the Committee before
payment of such benefit is to be made. Such a disclaimer shall be made in a form
satisfactory to the Committee and shall be irrevocable when filed. Any benefit
disclaimed shall be payable from the Plan in the same manner as if the
beneficiary who filed the disclaimer had predeceased the Participant.

Section 14.     Amendment and Termination of Plan:

The Company may amend any provision of the Plan or terminate the Plan at any
time; provided, that in no event shall such amendment or termination reduce the
balance in any Participant’s Deferred Compensation Account as of the date of
such amendment or termination, nor shall any such amendment affect the terms of
the Plan relating to the payment of such Deferred Compensation Account.
Notwithstanding the foregoing, the following special provisions shall apply:

14.1     Termination in the Discretion of the Employer. Except as otherwise
provided in Sections 14.2, the Company in its discretion may terminate the Plan
and distribute benefits to Participants subject to the following requirements
and any others specified under Section 409A of the Code:

14.1.1  All arrangements sponsored by the Employer that would be aggregated with
the Plan under Section 1.409A-l(c) of the Treasury Regulations are terminated.

14.1.2  No payments other than payments that would be payable under the terms of
the Plan if the termination had not occurred are made within 12 months of the
termination date.

14.1.3  All benefits under the Plan are paid within 24 months of the termination
date.

14.1.4  The Employer does not adopt a new arrangement that would be aggregated
with the Plan under Section 1.409A-1(c) of the Treasury Regulations providing
for the deferral of compensation at any time within 3 years following the date
of termination of  the Plan.

14.1.5  The termination does not occur proximate to a downturn in the financial
health of the Employer.

14.2     Termination Upon Change in Control Event. If the Company terminates the
Plan within thirty days preceding or twelve months following a Change in Control
Event, the Deferred Compensation Account of each Participant shall become fully
vested and payable to the Participant in a lump sum within twelve months
following

the date of termination, subject to the requirements of Section 409A of the
Code.

Section 15.     Communication to Participants:

The Employer shall make a copy of the Plan available for inspection by
Participants and their beneficiaries during reasonable hours at the principal
office of the Employer.

12

--------------------------------------------------------------------------------

 

Section 16.     Claims Procedure:

The following claims procedure shall apply with respect to the Plan:

16.1     Filing of a Claim for Benefits. If a Participant or Beneficiary (the
“claimant”) believes that he is entitled to benefits under the Plan which are
not being paid to him or which are not being accrued for his benefit, he shall
file a written claim therefore with the Committee.

16.2     Notification to Claimant of Decision. Within 90 days after receipt of a
claim by the Committee (or within 180 days if special circumstances require an
extension of time), the Committee shall notify the claimant of the decision with
regard to the claim.  In the event of such special circumstances requiring an
extension of time, there shall be furnished to the claimant prior to expiration
of the initial 90-day period written notice of the extension, which notice shall
set forth the special circumstances and the date by which the decision shall be
furnished. If such claim shall be wholly or partially denied, notice thereof
shall be in writing and worded in a manner calculated to be understood by the
claimant, and shall set forth: (i) the specific reason or reasons for the
denial; (ii) specific reference to pertinent provisions of the Plan on which the
denial is based; (iii) a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary; and (iv) an explanation of the procedure
for review of the denial and the time limits applicable to such procedures,
including a statement of the claimant’s right to bring a civil action under
ERISA following an adverse benefit determination on review. Notwithstanding the
foregoing, if the claim relates to a disability determination, the Committee
shall notify the claimant of the decision within 45 days (which may be extended
for an additional 30 days if required by special circumstances).

16.3     Procedure for Review. Within 60 days following receipt by the claimant
of notice denying his claim, in whole or in part, or, if such notice shall not
be given, within 60 days following the latest date on which such notice could
have been timely given, the claimant may appeal denial of the claim by filing a
written application for review with the Committee. Following such request for
review, the Committee shall fully and fairly review the decision denying the
claim. Prior to the decision of the Committee, the claimant shall be given an
opportunity to review pertinent documents and to submit issues and comments in
writing.

16.4     Decision on Review. The decision on review of a claim denied in whole
or in part by the Committee shall be made in the following manner:

16.4.1  Within 60 days following receipt by the Committee of the request for
review (or within 120 days if special circumstances require an extension of
time), the Committee shall notify the claimant in writing of its decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension. Notwithstanding the
foregoing, if the claim relates to a disability determination, the Committee
shall notify the claimant of the decision within 45 days (which may be extended
for an additional 45 days if required by special circumstances).

16.4.2  With respect to a claim that is denied in whole or in part, the decision
on review shall set forth specific reasons for the decision, shall be written in
a manner calculated to be understood by the claimant, and shall set forth:

(i)

the specific reason or reasons for the adverse determination;

(ii)

specific reference to pertinent Plan provisions on which the adverse
determination is based;

(iii)

a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits; and

(iv)

a statement describing any voluntary appeal procedures offered by the Plan and
the claimant’s right to obtain the information about such procedures, as well as
a statement of the claimant’s right to bring an action under ERISA section
502(a).

13

--------------------------------------------------------------------------------

 

16.4.3  The decision of the Committee shall be final and conclusive.

16.5     Action by Authorized Representative of Claimant. All actions set forth
in this Section 16 to be taken by the claimant may likewise be taken by a
representative of the claimant duly authorized by him to act in his behalf on
such matters. The Committee may require such evidence as either may reasonably
deem necessary or advisable of the authority to act of any such representative.

Section 17.     Miscellaneous Provisions:

17.1     Set off. Notwithstanding any other provision of this Plan, the Employer
may reduce the amount of any payment otherwise payable to or on behalf of a
Participant hereunder (net of any required withholdings) at the time payment is
due by the amount of any loan, cash advance, extension of credit or other
obligation of the Participant to the Employer that is then due and payable, and
the Participant shall be deemed to have consented to such reduction. In
addition, the Employer may at any time offset a Participant’s Deferral
Compensation Account by an amount up to $5,000 to collect any such amount in
accordance with the requirements of Section 409A of the Code.

17.2     Notices. Each Participant who is not in Service and each Beneficiary
shall be responsible for furnishing the Committee or its designee with his
current address for the mailing of notices and benefit payments. Any notice
required or permitted to be given to such Participant or Beneficiary shall be
deemed given if directed to such address and mailed by regular United States
mail, first class, postage prepaid. If any check mailed to such address is
returned as undeliverable to the addressee, mailing of checks will be suspended
until the Participant or Beneficiary furnishes the proper address. This
provision shall not be construed as requiring the mailing of any notice or
notification otherwise permitted to be given by posting or by other publication.

17.3     Lost Distributees. A benefit shall be deemed forfeited if the Committee
is unable to locate the Participant or Beneficiary to whom payment is due on or
before the fifth anniversary of the date payment is to be made or commence;
provided, that the deemed investment rate of return pursuant to Section 8.2
shall cease to be applied to the Participant’s account following the first
anniversary of such date; provided further, however, that such benefit shall be
reinstated if a valid claim is made by or on behalf of the Participant or
Beneficiary for all or part of the forfeited benefit.

17.4     Reliance on Data. The Employer and the Committee shall have the right
to rely on any data provided by the Participant or by any Beneficiary.
Representations of such data shall be binding upon any party seeking to claim a
benefit through a Participant, and the Employer and the Committee shall have no
obligation to inquire into the accuracy of any representation made at any time
by a Participant or Beneficiary.

17.5     Receipt and Release for Payments. Subject to the provisions of Section
17.1, any payment made from the Plan to or with respect to any Participant or
Beneficiary, or pursuant to a disclaimer by a Beneficiary, shall, to the extent
thereof, be in full satisfaction of all claims hereunder against the Plan and
the Employer with respect to the Plan. The recipient of any payment from the
Plan may be required by the Committee, as a condition precedent to such payment,
to execute a receipt and release with respect thereto in such form as shall be
acceptable to the Committee.

17.6     Headings. The headings and subheadings of the Plan have been inserted
for convenience of reference and are to be ignored in any construction of the
provisions hereof.

17.7     Continuation of Employment. The establishment of the Plan shall not be
construed as conferring any legal or other rights upon any Employee or any
persons for continuation of employment, nor shall it interfere with the right of
the Employer to discharge any Employee or to deal with him without regard to the
effect thereof under the Plan.

17.8     Merger or Consolidation; Assumption of Plan. No Employer shall
consolidate or merge into or with another corporation or entity, or transfer all
or substantially all of its assets to another corporation, partnership, trust or
other entity (a “Successor Entity”) unless such Successor Entity shall assume
the rights, obligations and liabilities of the Employer under the Plan and upon
such assumption, the Successor Entity shall become obligated to perform

14

--------------------------------------------------------------------------------

 

the terms and conditions of the Plan. Nothing herein shall prohibit the
assumption of the obligations and liabilities of the Employer under the Plan by
any Successor Entity.

17.9     Construction. The Employer shall designate in the Adoption Agreement
the state according to whose laws the provisions of the Plan shall be construed
and enforced, except to the extent that such laws are superseded by ERISA and
the applicable requirements of the Code.

17.10   Taxes. The Employer or other payor may withhold a benefit payment under
the Plan or a Participant’s wages, or the Employer may reduce a Participant’s
Account balance, in order to meet any federal, state, or local or employment tax
withholding obligations with respect to Plan benefits, as permitted under
Section 409A of the Code. The Employer or other payor shall report Plan payments
and other Plan-related information to the appropriate governmental agencies as
required under applicable laws.

Section 18.     Transition Rules:

This Section 18 does not apply to plans newly established on or after January 1,
2009.

18.1     2005 Election Termination. Notwithstanding Section 4.1.4, at any time
during 2005, a Participant may terminate a Participation Agreement, or modify a
Participation Agreement to reduce the amount of Compensation subject to the
deferral election, so long as the Compensation subject to the terminated or
modified Participation Agreement is includible in the income of the Participant
in 2005 or, if later, in the taxable year in which the amounts are earned and
vested.

18.2     2005 Deferral Election. The requirements of Section 4.1.2 relating to
the timing of the Participation Agreement shall not apply to any deferral
elections made on or before March 15, 2005, provided that (a) the amounts to
which the deferral election relate have not been paid or become payable at the
time of the election, (b) the Plan was in existence on or before December 31,
2004, (c) the election to defer compensation is made in accordance with the
terms of the Plan as in effect on December 31, 2005 (other than a requirement to
make a deferral election after March 15, 2005), and (d) the Plan is otherwise
operated in accordance with the requirements of Section 409A of the Code.

18.3     2005 Termination of Participation; Distribution. Notwithstanding
anything in this Plan to the contrary, at any time during 2005, a Participant
may terminate his or her participation in the Plan and receive a distribution of
his Deferred Compensation Account balance on account of that termination, so
long as the full amount of such distribution is includible in the Participant’s
income in 2005 or, if later, in the taxable year of the Participant in which the
amount is earned and vested.

18.4     Payment Elections. Notwithstanding the provisions of Sections 7.1 or
7.5 of the Plan, a Participant may elect on or before December 31, 2008, the
time or form of payment of amounts subject to Section 409A of the Code provided
that such election applies only to amounts that would not otherwise be payable
in the year of the election and does not cause an amount to paid in the year of
the election that would not otherwise be payable in such year.

 

15

--------------------------------------------------------------------------------

 

 

[g201508282003384297149.jpg]

The Executive

Nonqualified “Excess” Plantm

ADPTN AGMT

[g201508282003384607150.jpg]

Adoption Agreement

THIS AGREEMENT is made the 1st day of October, 2002, by II-VI, Incorporated (the
“Employer”), having its principal office at 375 Saxonburg Blvd., Saxonburg, PA
16056-9499 and EXECUTIVE BENEFIT SERVICES, INC. (the “Sponsor”), having its
principal office at 434 Fayetteville Street, Suite 1160, Raleigh, North Carolina
27601.

W I T N E S S E T H:

WHEREAS, the Sponsor has established The Executive Nonqualified Excess PlanTM
(the “Plan”); and

WHEREAS, the Employer desires to adopt the Plan as an unfunded, nonqualified
deferred compensation plan, for the benefit of the Employer’s x Employees and/or
o Independent Contractors;

NOW, THEREFORE, the Employer hereby adopts the Plan in accordance with the terms
and conditions set forth in this Adoption Agreement:

ARTICLE I

Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.

This Adoption Agreement may only be used in connection with The Executive
Nonqualified Excess Plan. The Sponsor will inform the Employer of any amendments
to the Plan or of the discontinuance or abandonment of the Plan. For questions
concerning the Plan, the Employer may call the Sponsor at (919) 833-1042.

ARTICLE II

The Employer hereby makes the following designations or elections for the
purpose of the Plan [Section references below correspond to Section references
in the Plan]:

© 2000 Executive Benefit Services, Inc.

16

--------------------------------------------------------------------------------

 

2.4      Adjustment Date: The Deferred Compensation Account of Participants
shall be adjusted for the amount of any Salary Deferral Credits, Employer
Matching Credits and Employer Performance Incentive Credits to such account on
the last business day of each Plan Year and such other times as may be
designated below [check any additional desired Adjustment Dates]:

 

 

___

 

(a)

 

The last business day of each calendar quarter during the Plan Year.

 

 

 

 

 

 

 

___

 

(b)

 

The last business day of each month during the Plan Year.

 

 

 

 

 

 

 

___

 

(c)

 

The last business day of each payroll period during the Plan Year.

 

 

 

 

 

 

 

XX

 

(d)

 

Each day securities are traded on a national stock exchange [when received by
EBS].

 

 

 

 

 

 

 

___

 

(e)

 

Other [specify]

                                                                       

 

 

 

 

 

                                                                                                  

.

2.9       Compensation: The “Compensation” of a Participant shall mean all of
each Participant’s [check desired option(s)]:

 

 

___

 

(a)

 

Compensation received as an Employee reportable in box 1, Wages. Tips and other
Compensation, on Form W-2.

 

 

 

 

 

 

 

___

 

(b)

 

Annual base salary.

 

 

 

 

 

 

 

XX

 

(c)

 

Annual bonus.

 

 

 

 

 

 

 

___

 

(d)

 

Long term incentive plan compensation.

 

 

 

 

 

 

 

___

 

(e)

 

Compensation received as an Independent Contractor reportable on Form 1099.

 

 

 

 

 

 

 

___

 

(f)

 

Other [specify]:

                                                                       

 

 

 

 

 

                                                                                                  

.

Notwithstanding the foregoing, Compensation x SHALL o SHALL NOT include Salary
Deferral Credits under this Plan and amounts contributed by the Participant
pursuant to a Salary Deferral Agreement to another employee benefit plan of the
Employer which are not includible in the gross income of the Employee under
Section 125, 402(e)(3), 402(h) or 403(b) of the Code.

2.13     Effective Date: [check desired option]:

 

 

___

 

(a)

 

This is a newly-established Plan, and the Effective Date of the Plan is
                               .

 

 

 

 

 

 

 

XX

 

(b)

 

This is an amendment and restatement of the II-VI Incorporated Deferred
Compensation Plan with an original effective date of June 30, 1996, and the
effective date of this amended and restated Plan is October 1, 2002. This is
amendment number 2.

 

17

--------------------------------------------------------------------------------

 

2.20     Normal Retirement Age: The Normal Retirement Age of a Participant shall
be [check desired option]:

 

 

___

 

(a)

 

Age                   .

 

 

 

 

 

 

 

XX

 

(b)

 

The later of age 65 or the 5th anniversary of the participation commencement
date. The participation commencement date is the first day of the first Plan
Year in which the Participant commenced participation in the Plan.

2.22     Participating Employer(s): As of the Effective Date, the following
Participating Employer(s) are parties to the Plan [list all employer-parties,
including the Employer]:

 

Name of Employer

 

Address

 

Telephone No.

 

EIN

 

 

 

 

 

 

 

II-VI, Incorporated

 

375 Saxonburg Blvd.

 

724-352-4455

 

25-1214948

 

 

 

 

 

 

 

 

 

Saxonburg, PA 16056

 

 

 

 

2.23     Plan: The name of the Plan as applied to the Employer is:

            II-VI Incorporated Deferred Compensation Plan.

2.24     Plan Administrator: The Plan Administrator shall be [check desired
option]:

 

 

     

 

(a)

 

Committee.

 

 

 

 

 

 

 

XX

 

(b)

 

Employer.

 

 

 

 

 

 

 

     

 

(c)

 

Other (specify):

                                                                                                                   .

2.25       Plan Year: The Plan Year shall be the 12 consecutive calendar month
period ending on the last day of the month of June, and each anniversary
thereof.

2.34      Trust: [check desired option]:

 

 

XX

 

(a)

 

The Employer does desire to establish a “rabbi” trust for the purpose of setting
aside assets of the Employer contributed thereto for the payment of benefits
under the Plan.

 

 

 

 

 

 

 

 

 

 

 

If a trust is established and the value of the assets of the trust
exceed             % (insert desired percentage greater than 100%) of the amount
required to pay benefits under the Plan, then the Trustee is authorized to
return such excess assets to the Employer.

 

 

 

 

 

 

 

___

 

(b)

 

The Employer does not desire to establish a “rabbi” trust for the purpose of
setting aside assets of the Employer contributed thereto for the payment of
benefits under the Plan.

18

--------------------------------------------------------------------------------

 

2.36       Years of Service: For vesting purposes, Years of Service of a
Participant shall be calculated from the date designated below [check desired
option]:

 

 

XX

 

(a)

 

First Day of Service.

 

 

 

 

 

 

 

___

 

(b)

 

Effective Date of Plan Entry.

 

 

 

 

 

 

 

___

 

(c)

 

Each Contribution Date. Under this option (iii), each Employer Matching Credit
or Performance Incentive Credit shall vest in accordance with the applicable
schedule selected in Section 7 of this Adoption Agreement based on the Years of
Service of a Participant from the Adjustment Date on which each Employer
Matching Credit or Performance Incentive Credit is credited to his or her
Deferred Compensation Account.

3.1          Salary Deferral Credits: A Participant may elect to have his
Compensation (as selected in Section 2.9 of this Adoption Agreement) reduced by
the following percentage or amount per pay period, or for a specified pay period
or periods, as designated in writing to the Committee [check the applicable
options]:

 

 

___

 

(a)

 

Annual base salary:

 

 

 

 

 

 

 

 

 

 

 

[complete the following blanks only if a minimum or maximum deferral is
desired]:

 

 

 

 

 

 

 

 

 

 

 

minimum deferral: $                           or                           %

 

 

 

 

 

maximum deferral: $                           or                           %

 

 

 

 

 

 

 

XX

 

(b)

 

Annual bonus:

 

 

 

 

 

 

 

 

 

 

 

[complete the following blanks only if a minimum or maximum deferral is
desired]:

 

 

 

 

 

 

 

 

 

 

 

minimum deferral: $                           or                           %

 

 

 

 

 

maximum deferral: $                           or                           %

 

 

 

 

 

 

 

___

 

(c)

 

Other [please specify type, as selected in Section 2.9 of this Adoption
Agreement]:                 

 

 

 

 

 

 

 

 

 

 

 

[complete the following blanks only if a minimum or maximum deferral is
desired]:

 

 

 

 

 

 

 

 

 

 

 

minimum deferral: $                           or                           %

 

 

 

 

 

maximum deferral: $                           or                           %

 

 

 

 

 

 

 

___

 

(d)

 

No Salary Deferral provision.

3.1.3      Termination of Salary Deferrals: A Participant may terminate his
Salary Deferral Agreement effective as of [check desired option]:

 

 

XX

 

(a)

 

The first full payroll period commencing after the date written notice of the
termination is received by the Committee.

 

 

 

 

 

 

 

___

 

(b)

 

The January 1 occurring after the date written notice of the termination is
received by the Committee.

19

--------------------------------------------------------------------------------

 

3.2       Employer Matching Credits: The Employer may make Matching Credits to
the Deferred Compensation Account of each Participant in an amount determined as
follows [check desired option(s)]:

 

 

___

 

(a)

 

                   % of the Participant’s Salary Deferral Credits.

 

 

 

 

 

 

 

___

 

(b)

 

                    % of the first                    % of the Participant’s
Compensation which is elected as a Salary Deferral Credit.

 

 

 

 

 

 

 

XX

 

(c)

 

An amount determined each Plan Year by the Employer.

 

 

 

 

 

 

 

___

 

(d)

 

The Employer shall decide from year to year whether Matching Credits will be
made and shall notify Participants annually of the manner in which Matching
Credits will be calculated for the subsequent year.

 

 

 

 

 

 

 

___

 

(e)

 

The Employer shall not match amounts provided above in excess of
$                  , or in excess of      % of the Participant’s Compensation
per Plan Year.

 

 

 

 

 

 

 

___

 

(f)

 

No Employer Matching Credits provision.

3.3        Employer Performance Incentive Credits: The Employer may make
Performance Incentive Credits to the Deferred Compensation Account of each
Active Participant in an amount determined as follows:

 

 

___

 

(a)

 

Such amount out of the current or accumulated net profit of the Employer for
such year as the Employer in its sole discretion shall determine.

 

 

 

 

 

 

 

___

 

(b)

 

Such amount as the Employer in its sole discretion shall determine without
regard to current or accumulated net profit.

 

 

 

 

 

 

 

___

 

(c)

 

The Employer shall not make Performance Incentive Credits in excess of
$               , or in excess of          % of the Participant’s Compensation
per Plan Year.

 

 

 

 

 

 

 

XX

 

(d)

 

No Employer Performance Incentive Credits provision.

4.1       Death of a Participant: If the Participant dies while in Service, the
Employer shall pay a benefit to the Beneficiary in an amount equal to the
accrued benefit of the Participant determined as of the date payments to the
Beneficiary commence, plus [check desired option]:

 

 

___

 

(a)

 

An amount to be determined by the Committee.

 

 

 

 

 

 

 

___

 

(b)

 

A lump sum of $                                           .

 

 

 

 

 

 

 

___

 

(c)

 

          times the annual base salary of the Participant at his date of death.

 

 

 

 

 

 

 

___

 

(d)

 

Other [specify]:

                                                                                              .

 

 

 

 

 

 

 

XX

 

(e)

 

No additional benefits.

20

--------------------------------------------------------------------------------

 

4.4.2     Early Retirement: The Employer may elect to provide for Early
Retirement. If Early Retirement is permitted, it shall be subject to the
following eligibility requirements [check desired option]:

 

 

___

 

(a)

 

Completion of             Years of Service.

 

 

 

 

 

 

 

___

 

(b)

 

Attainment of age           .

 

 

 

 

 

 

 

___

 

(c)

 

Completion of            Years of Service and attainment of age           .

 

 

 

 

 

 

 

XX

 

(d)

 

No Early Retirement provisions.

5.1        Regular In-Service withdrawals: [check desired option]:

 

 

___

 

(a)

 

The Employer does elect to permit regular in-service withdrawals by a
Participant from his Deferred Compensation Account.

 

 

 

 

 

 

 

XX

 

(b)

 

The Employer does not elect to permit regular in-service withdrawals by a
Participant from his Deferred Compensation Account.

5.3       “Haircut” Withdrawals: [check desired option]:

 

 

XX

 

(a)

 

The Employer does elect to permit “haircut” withdrawals by a Participant from
his Deferred Compensation Account.

 

 

 

 

 

 

 

 

 

 

 

Specify percentage (not less than 10%) of amount withdrawn that shall be
forfeited: 10%

 

 

 

 

 

 

 

___

 

(b)

 

The Employer does not elect to permit “haircut” withdrawals by a Participant
from his Deferred Compensation Account.

5.4        College Education Withdrawals: [check desired option]:

 

 

___

 

(a)

 

The Employer does elect to permit college education withdrawals by a Participant
from his Deferred Compensation Account.

 

 

 

 

 

 

 

XX

 

(b)

 

The Employer does not elect to permit college education withdrawals by a
Participant from his Deferred Compensation Account.

6.1       Payment Options: Any benefit payable under the Plan may be made to the
Participant or his Beneficiary (as applicable) in any of the following payment
forms, as selected by the Participant upon his entry into the Plan [check
desired option(s)]:

 

 

XX

 

(a)

 

A lump sum in cash as soon as feasible following the date Participant’s service
with the Employer terminates for any reason (including Retirement, Disability or
death).

 

 

 

 

 

 

 

XX

 

(b)

 

Approximately equal annual installments over a term of 2, 5 or 10 years as
elected by the Participant upon his entry into the Plan.

 

 

 

 

 

 

 

___

 

(c)

 

An amount specified by the Participant in a Lump Sum, with the remainder in
approximately equal annual installments over a period of                years.

 

 

 

 

 

 

 



21

--------------------------------------------------------------------------------

 

 

 

 

 

 

Payment of the benefit shall commence as of the following date [select desired
option]:

 

 

___

 

(i)

 

The first business day of the calendar year following the date Participant’s
service with the Employer terminates for any reason (including Retirement,
Disability or death).

 

 

 

 

 

 

 

___

 

(ii)

 

The first business day of the calendar quarter following the date Participant’s
service with the Employer terminates for any reason (including Retirement,
Disability or death).

 

 

 

 

 

 

 

XX

 

(iii)

 

The first business day of the calendar month following the date Participant’s
service with the Employer terminates for any reason (including Retirement,
Disability or death).

 

 

 

 

 

 

The payment of each annual installment shall be made on the anniversary of the
date selected for the commencement of the installment payments in this
subsection (ii). The amount of the annual installment shall be adjusted on each
anniversary date of the commencement of the installment payments for credits or
debits to the Participant’s account pursuant to Section 8 of the Plan.  Such
adjustment shall be made by dividing the balance in the Deferred Compensation
Account on each such date (following adjustment on such date) by the number of
annual installments remaining to be paid hereunder; provided that the last
annual installment due under the Plan shall be the entire amount credited to the
Participant’s account on the date of payment.

 

 

 

 

 

 

 

___

 

(c)

 

Other [specify]:
                                                                     

22

--------------------------------------------------------------------------------

 

7.        Vesting:

 

 

(a)

 

Vesting of Employer Matching Credits: The nonforfeitable percentage of each
Participant in his Accrued Benefit attributable to any applicable Employer
Matching Credits shall be as follows [check one]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XX

 

(i)

 

Immediate 100% vesting.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___

 

(ii)

 

100% vesting after          Years of Service.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___

 

(iii)

 

100% vesting at age         .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___

 

(iv)

 

Number of Years

of Service

 

Vested

Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less than

1

 

 

0%

 

 

 

 

 

 

 

 

 

 

 

1

 

 

20%

 

 

 

 

 

 

 

 

 

 

 

2

 

 

40%

 

 

 

 

 

 

 

 

 

 

 

3

 

 

60%

 

 

 

 

 

 

 

 

 

 

 

4

 

 

80%

 

 

 

 

 

 

 

 

 

 

 

5

or more

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___

 

(v)

 

Number of Years

of Service

 

Vested

Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less than

3

 

 

0%

 

 

 

 

 

 

 

 

 

 

 

3

 

 

20%

 

 

 

 

 

 

 

 

 

 

 

4

 

 

40%

 

 

 

 

 

 

 

 

 

 

 

5

 

 

60%

 

 

 

 

 

 

 

 

 

 

 

6

 

 

80%

 

 

 

 

 

 

 

 

 

 

 

7

or more

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___

 

(vi)

 

Number of Years

of Service

 

Vested

Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less than

1

 

 

      %

 

 

 

 

 

 

 

 

 

 

 

1

 

 

      %

 

 

 

 

 

 

 

 

 

 

 

2

 

 

      %

 

 

 

 

 

 

 

 

 

 

 

3

 

 

      %

 

 

 

 

 

 

 

 

 

 

 

4

 

 

      %

 

 

 

 

 

 

 

 

 

 

 

5

 

 

      %

 

 

 

 

 

 

 

 

 

 

 

6

 

 

      %

 

 

 

 

 

 

 

 

 

 

 

7

 

 

      %

 

 

 

 

 

 

 

 

 

 

 

8

 

 

      %

 

 

 

 

 

 

 

 

 

 

 

9

 

 

      %

 

 

 

 

 

 

 

 

 

 

 

10

or more

 

      %

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___

 

(vii)

 

Not applicable

 

 

 

 

In addition, the forfeitable percentage of each Participant in his Accrued
Benefit attributable to any applicable Employer Matching Credits x SHALL o SHALL
NOT become 100% vested at the Death or Disability of the Participant.

23

--------------------------------------------------------------------------------

 

 

 

(b)

 

Vesting of Employer Performance Incentive Credits: The nonforfeitable percentage
of each Participant in his Accrued Benefit attributable to any applicable
Employer Performance Incentive Credits shall be as follows [check one]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___

 

(i)

 

Immediate 100% vesting.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___

 

(ii)

 

100% vesting after           Years of Service.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___

 

(iii)

 

100% vesting at age          .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___

 

(iv)

 

Number of Years

of Service

 

Vested

Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less than

1

 

 

0%

 

 

 

 

 

 

 

 

 

 

 

1

 

 

20%

 

 

 

 

 

 

 

 

 

 

 

2

 

 

40%

 

 

 

 

 

 

 

 

 

 

 

3

 

 

60%

 

 

 

 

 

 

 

 

 

 

 

4

 

 

80%

 

 

 

 

 

 

 

 

 

 

 

5

or more

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___

 

(v)

 

Number of Years

of Service

 

Vested

Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less than

3

 

 

0%

 

 

 

 

 

 

 

 

 

 

 

3

 

 

20%

 

 

 

 

 

 

 

 

 

 

 

4

 

 

40%

 

 

 

 

 

 

 

 

 

 

 

5

 

 

60%

 

 

 

 

 

 

 

 

 

 

 

6

 

 

80%

 

 

 

 

 

 

 

 

 

 

 

7

or more

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___

 

(vi)

 

Number of Years

of Service

 

Vested

Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less than

1

 

 

      %

 

 

 

 

 

 

 

 

 

 

 

1

 

 

      %

 

 

 

 

 

 

 

 

 

 

 

2

 

 

      %

 

 

 

 

 

 

 

 

 

 

 

3

 

 

      %

 

 

 

 

 

 

 

 

 

 

 

4

 

 

      %

 

 

 

 

 

 

 

 

 

 

 

5

 

 

      %

 

 

 

 

 

 

 

 

 

 

 

6

 

 

      %

 

 

 

 

 

 

 

 

 

 

 

7

 

 

      %

 

 

 

 

 

 

 

 

 

 

 

8

 

 

      %

 

 

 

 

 

 

 

 

 

 

 

9

 

 

      %

 

 

 

 

 

 

 

 

 

 

 

10

or more

 

      %

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XX

 

(vii)

 

Not applicable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In addition, the forfeitable percentage of each Participant in his Accrued
Benefit attributable to any applicable Employer Performance Incentive Credits o
SHALL o SHALL NOT become 100% vested at the Death or Disability of the
Participant.

24

--------------------------------------------------------------------------------

 

14.        Amendment or Termination of Plan: [check or complete all that apply]:

 

 

___

 

(a)

 

Notwithstanding any provision in this Adoption Agreement or the Plan to the
contrary, Section         of the Plan shall be amended to read as follows:

 

 

 

 

 

 

 

 

 

 

 

See attached Exhibit        .

 

 

 

 

 

 

 

___

 

(b)

 

The Plan shall be terminated upon the occurrence of one or more of the following
events [check if desired]:

 

 

 

 

 

 

 

___

 

(i)      The amount of shareholders equity shown on the financial statements of
the Employer for each of the two most recent fiscal years is less than
$              .

 

 

 

 

 

 

 

___

 

(ii)      The aggregate net loss (after tax) as reported on the financial
statements of the Employer for the two most recent fiscal years is greater than
$              .

 

 

 

 

 

 

 

___

 

(iii)      There is a change of control of the Employer. For this purpose, a
“change of control” shall be deemed to have occurred if: (A) any person other
than an officer who is an employee of the Employer for at least one year
preceding the change of control, acquires or becomes the beneficial owner,
directly or indirectly, of securities of the Employer representing        %
[insert percentage] or more of the combined voting power of the Employer’s then
outstanding securities and thereafter, the membership of the Board becomes such
that a majority are persons who were not members of the Board at the time of the
acquisition of securities; or (B) the Employer, or its assets, are acquired by
or combined with another entity and less than a majority of the outstanding
voting shares of such entity after the acquisition or combination are owned,
immediately after the acquisition or combination, by the owners of voting shares
of the Employer immediately prior to the acquisition or combination.

 

 

 

 

 

 

 

___

 

(iv)      Other [specify]:

 

 

 

 

 

 

 

 

 

 

 

 

17.9       Construction: The provisions of the Plan and Trust (if any) shall be
construed and enforced according to the laws of the State of Pennsylvania,
except to the extent that such laws are superseded by ERISA.

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
first above stated.

 

II-VI, Incorporated

Name of Employer

 

 

 

By:

 

/s/ Francis J. Kramer

 

 

Authorized Person

 

 

Francis J. Kramer

 

 

President and Chief Operating Officer

NOTE: Execution of this Adoption Agreement creates a legal liability of the
Employer with significant tax consequences to the Employer and Participants. The
Employer should obtain legal and tax advice from its professional advisors
before adopting the Plan. The Sponsor disclaims all liability for the legal and
tax consequences which result from the elections made by the Employer in this
Adoption Agreement.

 

 

 



25

--------------------------------------------------------------------------------

 

[g201508282003528197151.jpg]

Principal Life Insurance Company

Raleigh, NC 27612

1-800-999-4031

A member of the Principal Financial Group®

 

The Executive

Nonqualified “Excess” PlanSM

ADOPTION AGREEMENT

THIS AGREEMENT is the adoption by II - VI Incorporated (the “Employer”) of the
Executive Nonqualified Excess Plan (“Plan”).

W I TN E S S E T H:

WHEREAS, the Employer desires to adopt the Plan as an unfunded, nonqualified
deferred compensation plan; and

WHEREAS, the provisions of the Plan are intended to comply with the requirements
of Section 409A of the Code and the regulations thereunder, and shall apply to
amounts deferred after January 1, 2005, and to amounts deferred under the terms
of any predecessor plan which are not earned and vested before January 1, 2005;
and

WHEREAS, the Employer has been advised by Principal Life Insurance Company to
obtain legal and tax advice from its professional advisors before adopting the
Plan, and Principal Life Insurance Company disclaims all liability for the legal
and tax consequences which result from the elections made by the Employer in
this Adoption Agreement;

NOW, THEREFORE, the Employer hereby adopts the Plan in accordance with the terms
and conditions set forth in this Adoption Agreement:

ARTICLE I

Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.

 

 

 

 

DD 2320-1

 

--------------------------------------------------------------------------------

 

ARTICLE II

The Employer hereby makes the following designations or elections for the
purpose of the Plan:

2.6     Committee: The duties of the Committee set forth in the Plan shall be
satisfied by:

 

 

___

 

(a)

 

The administrative committee of at least three individuals appointed by the
Board to serve at the pleasure of the Board.

 

 

 

 

 

 

 

XX

 

(b)

 

Employer.

 

 

 

 

 

 

 

___

 

(c)

 

Other (specify):
                                                               .

2.7     Compensation: The “Compensation” of a Participant shall mean all of a
Participant’s:

 

 

XX

 

(a)

 

Base salary.

 

 

 

 

 

 

 

XX

 

(b)

 

Service Bonus.

 

 

 

 

 

 

 

XX

 

(c)

 

Performance-Based Compensation earned in a period of 12 months or more.

 

 

 

 

 

 

 

___

 

(d)

 

Commissions.

 

 

 

 

 

 

 

___

 

(e)

 

Compensation received as an Independent Contractor reportable on Form 1099.

 

 

 

 

 

 

 

XX

 

(f)

 

Other: Performance Shares and Restricted Stock.

2.8     Crediting Date: The Deferred Compensation Account of a Participant shall
be credited with the amount of any Participant Deferrals to such account at the
time designated below:

 

 

___

 

(a)

 

The last business day of each Plan Year.

 

 

 

 

 

 

 

___

 

(b)

 

The last business day of each calendar quarter during the Plan Year.

 

 

 

 

 

 

 

___

 

(c)

 

The last business day of each month during the Plan Year.

 

 

 

 

 

 

 

___

 

(d)

 

The last business day of each payroll period during the Plan Year.

 

 

 

 

 

 

 

___

 

(e)

 

Each pay day as reported by the Employer.

 

 

 

 

 

 

 

XX

 

(f)

 

Any business day on which Participant Deferrals are received by the Provider.

 

 

 

 

 

 

 

___

 

(g)

 

Other:
                                                                            .

DD 2320-1

2

--------------------------------------------------------------------------------

 

2.12   Effective Date:

 

 

___

 

(a)

 

This is a newly-established Plan, and the Effective Date of the Plan is

                     .

 

 

 

 

 

 

 

XX

 

(b)

 

This is an amendment and restatement of a plan named II-VI Incorporated Deferred
Compensation Plan with an effective date of June 30, 1996 and amended October 1,
2002. The Effective Date of this amended and restated Plan is January 1, 2005.
This is amendment number 3.

2.18   Normal Retirement Age: The Normal Retirement Age of a Participant shall
be:

 

 

___

 

(a)

 

Age      .

 

 

 

 

 

 

 

XX

 

(b)

 

The later of age 65 or the 5th anniversary of the participation commencement
date. The participation commencement date is the first day of the first Plan
Year in which the Participant commenced participation in the Plan.

 

 

 

 

 

 

 

___

 

(c)

 

Other:                                                         .

2.22   Participating Employer(s): As of the Effective Date, the following
Participating Employer(s) are parties to the Plan:

 

Name of Employer

 

Address

 

Telephone No.

 

EIN

 

 

 

 

 

 

 

II-V I incorporated

 

375 Saxonburg Blvd.

 

(724) 352-4455

 

25-1214948

 

 

 

 

 

 

 

 

 

Saxonburg, PA 16056

 

 

 

 

2.24   Plan: The name of the Plan as applied to the Employer is

II-VI Incorporated Deferred Compensation Plan.

2.25   Plan Administrator: The Plan Administrator shall be:

 

 

___

 

(a)

 

Committee.

 

 

 

 

 

 

 

XX

 

(b)

 

Employer.

 

 

 

 

 

 

 

___

 

(c)

 

Other:                                                          .

2.27    Plan Year: The Plan Year shall end each year on the last day of the
month of June.

 

2.35    Trust:

 

 

 

 

 

 

 

XX

 

(a)

The Employer does desire to establish a “rabbi” trust for the purpose of setting
aside assets of the Employer contributed thereto for the payment of benefits
under the Plan.

 

 

 

 

 

 

___

 

(b)

The Employer does not desire to establish a “rabbi” trust for the purpose of
setting aside assets of the Employer contributed thereto for the payment of
benefits under the Plan.

 

 

 

 

 

DD 2320-1

3

--------------------------------------------------------------------------------

 

 

___

 

(c)

The Employer desires to establish a “rabbi” trust for the purpose of setting
aside assets of the Employer contributed thereto for the payment of benefits
under the Plan upon the occurrence of a Change in Control.

4.1      Participant Deferral Credits: Subject to the limitations in Section 4.1
of the Plan, a Participant may elect to have his Compensation (as selected in
Section 2.7 of this Adoption Agreement) deferred within the annual limits below
by the following percentage or amount as designated in writing to the Committee:

 

 

XX

 

(a)

 

Base salary:

 

 

 

 

 

 

 

 

 

 

 

           maximum deferral: $

 

or

 

%

 

 

 

 

 

 

 

XX

 

(b)

 

Service Bonus:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

           maximum deferral: $

 

or

 

%

 

 

 

 

 

 

 

XX

 

(c)

 

Performance-Based Compensation:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

           maximum deferral: $

 

or

 

%

 

 

 

 

 

 

 

 

 

 

 

XX

 

(d)

 

Other: Performance Shares and Restricted Stock.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

           maximum deferral: $

 

or

 

%

 

 

 

 

 

 

 

 

 

 

 

___

 

(e)

 

Participant deferrals not allowed.

4.2      Employer Credits: The Employer will make Employer Credits in the
following manner:

 

 

XX

 

(a)

 

Employer Discretionary Credits: The Employer may make discretionary credits to
the

 

 

 

Deferred Compensation Account of each Participant in an amount determined as
follows:

 

 

 

 

 

 

 

 

 

 

XX

 

(i)

An amount determined each Plan Year by the Employer.

 

 

 

 

 

 

 

 

 

___

 

(ii)

Other:

 

.

 

 

 

 

 

 

 

___

 

(b)

 

Employer Profit Sharing Credits: The Employer may make profit sharing credits to
the

 

 

 

Deferred Compensation Account of each Active Participant in an amount determined
as follows:

 

 

 

 

 

 

 

 

 

___

 

(i)

An amount determined each Plan Year by the Employer.

 

 

 

 

 

 

 

 

 

___

 

(ii)

Other:

 

.

 

 

 

 

 

 

 

 

 

___

 

(c)

 

Other:

 

 

.

 

 

 

 

 

 

 

 

 

___

 

(d)

 

Employer Credits not allowed.

 

 

 

 

 

 

DD 2320-1

4

--------------------------------------------------------------------------------

 

5.3      Death of a Participant: If the Participant dies while in Service, the
Employer shall pay a benefit to the Beneficiary in an amount equal to the vested
balance in the Deferred Compensation Account of the Participant determined as of
the date payments to the Beneficiary commence, plus:

 

 

___

 

(a)

 

An amount to be determined by the Committee.

 

 

 

 

 

 

 

___

 

(b)

 

Other:

 

 

.

 

 

 

 

 

 

 

XX

 

(c)

 

No additional benefits.

 

5.4      In-Service Distributions: In-service accounts are permitted under the
Plan:

 

 

XX

 

(a)

 

Yes, with respect to:

 

 

 

 

 

XX

Participant Deferral Credits only.

 

 

 

 

 

___

Employer Credits only.

 

 

 

 

 

___

Participant Deferral and Employer Credits.

 

 

 

 

 

 

 

 

 

 

 

 

In-service distributions may be made in the following manner:

 

 

 

 

 

XX

Single lump sum payment.

 

 

 

 

 

XX

Annual installment payments over 2, 5 or 10 years.

 

 

 

 

 

 

 

 

 

 

 

 

If applicable, amounts not vested at the specified time of distribution will be:

 

 

 

 

 

___

Forfeited

 

 

 

 

 

___

Distributed annually when vested

 

 

 

 

 

 

 

___

 

(b)

 

No in-service distributions permitted.

 

5.5      Education Distributions: Education accounts are permitted under the
Plan:

 

 

XX

 

(a)

 

Yes, with respect to:

 

 

 

 

 

XX

Participant Deferral Credits only.

 

 

 

 

 

___

Employer Credits only.

 

 

 

 

 

___

Participant Deferral and Employer Credits.

 

 

 

 

 

 

 

 

 

 

 

 

Education distributions may be made in the following manner:

 

 

 

 

 

XX

Single lump sum payment.

 

 

 

 

 

XX

Annual installment payments over no more than 4 years.

 

 

 

 

 

 

 

 

 

 

 

 

If applicable, amounts not vested at the specified time of distribution will be:

 

 

 

 

 

___

Forfeited

 

 

 

 

 

___

Distributed annually when vested

 

 

 

 

 

 

 

___

 

(b)

 

No education distributions permitted.

 

5.6      Change in Control: Participant may elect to receive distributions under
the Plan upon a Change in Control:

 

 

XX

 

(a)

 

Yes, Participants may elect upon initial enrollment to have accounts distributed
upon a Change in Control.

 

 

 

 

 

___

 

(b)

 

Participants may not elect to have accounts distributed upon a Change in
Control.

DD 2320-1

5

--------------------------------------------------------------------------------

 

6.1       Payment Options: Any benefit payable under the Plan upon a Qualifying
Distribution Event may be made to the Participant or his Beneficiary (as
applicable) in any of the following payment forms, as selected by the
Participant in the Participant Deferral Agreement:

 

 

1.

 

Separation from Service other than Retirement (Retirement is defined by the
Employer)

 

 

 

 

 

 

 

XX

 

(a)

A lump sum in cash as soon as practicable following the date of the Qualifying
Distribution Event.

 

 

 

 

 

 

 

 

 

XX

 

(b)

Approximately equal annual installments over a term certain as elected by the
Participant upon his entry into the Plan of 2, 5 or 10 years.

 

 

 

 

 

 

 

 

 

 

 

___

 

(c)

Other:

                                                                                                                         .

 

 

 

 

 

 

 

 

 

2.

 

Separation from Service due to Retirement

 

 

 

 

 

 

 

XX

 

(a)

A lump sum in cash as soon as practicable following the date of the Qualifying
Distribution Event.

 

 

 

 

 

 

 

 

 

XX

 

(b)

Approximately equal annual installments over a term certain as elected by the
Participant upon his entry into the Plan of 2, 5 or 10 years.

 

 

 

 

 

 

 

 

 

 

 

___

 

(c)

Other:

                                                                                                                         .

 

 

 

 

 

 

 

 

 

3.

 

Death

 

 

 

 

 

 

 

XX

 

(a)

A lump sum in cash upon the date of the Qualifying Distribution Event.

 

 

 

 

 

 

 

 

 

XX

 

(b)

Approximately equal annual installments over a term certain as elected by the
Participant upon his entry into the Plan of 2, 5 or 10 years.

 

 

 

 

 

 

 

 

 

 

 

___

 

(c)

Other:

                                                                                                                         .

 

 

 

 

 

 

 

 

 

4.

 

Disability

 

 

 

 

 

 

 

XX

 

(a)

A lump sum in cash upon the date of the Qualifying Distribution Event.

 

 

 

 

 

 

 

 

 

XX

 

(b)

Approximately equal annual installments over a term certain as elected by the
Participant upon his entry into the Plan of 2, 5 or 10 years.

 

 

 

 

 

 

 

 

 

 

 

___

 

(c)

Other:

                                                                                                                         .

 

 

 

 

 

 

 

 

DD 2320-1

6

--------------------------------------------------------------------------------

 

 

5.

 

Change in Control

 

 

 

 

 

 

 

XX

 

(a)

A lump sum in cash upon the date of the Qualifying Distribution Event.

 

 

 

 

 

 

 

 

 

___

 

(b)

Approximately equal annual installments over a term certain as elected by the
Participant upon his entry into the Plan not to exceed          years.

 

 

 

 

 

 

 

 

 

 

 

___

 

(c)

Other:

                                                                                                                         .

 

 

 

 

 

 

 

 

 

 

 

___

 

(d)

Not applicable.

 

 

 

 

 

 

 

 

6.2       De Minimis Amounts. Notwithstanding any payment election made by the
Participant, the vested balance in the Deferred Compensation Account of the
Participant will be distributed in a single lump sum payment if the payment
accompanies the termination of the Participant’s entire interest in the Plan and
the amount of such payment does not exceed $10,000.

7.      Vesting: An Active Participant shall be fully vested in the Employer
Credits made to the Deferred Compensation Account upon the first to occur of the
following events:

 

 

XX

 

(a)

 

Normal Retirement Age.

 

XX

 

(b)

 

Death.

 

XX

 

(c)

 

Disability.

 

XX

 

(d)

 

Change in Control.

 

___

 

(e)

 

Other:                                                                                .

 

XX

 

(f)

 

Satisfaction of the vesting requirement specified below:

 

 

XX

Employer Discretionary Credits:

 

 

 

 

 

XX

 

(i)

 

Immediate 100% vesting.

 

 

 

 

 

 

___

(ii)

 

100% vesting after      Years of Service.

 

 

 

 

 

 

 

___

(iii)

 

100% vesting at age     .

 

 

 

 

 

 

 

___

(iv)

 

Number of Years

of Service

 

Vested

Percentage

 

 

 

 

 

 

 

 

Less than

1

 

     %

 

 

 

 

1

 

     %

 

 

 

 

2

 

     %

 

 

 

 

3

 

     %

 

 

 

 

4

 

     %

 

 

 

 

5

 

     %

 

 

 

 

6

 

     %

 

 

 

 

7

 

     %

 

 

 

 

8

 

     %

 

 

 

 

9

 

     %

 

 

 

 

10 or more

 

     %

 

DD 2320-1

7

--------------------------------------------------------------------------------

 

 

 

 

For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:

 

 

 

 

 

___

(1)

 

First Day of Service.

 

 

 

 

 

 

 

___

(2)

 

Effective Date of Plan Participation.

 

 

 

 

 

___

 

(3)

 

Each Crediting Date. Under this option (3), each Employer Credit shall vest
based on the Years of Service of a Participant from the Crediting Date on which
each Employer Discretionary Credit is made to his or her Deferred Compensation
Account. Notwithstanding the vesting schedule elected above, all Employer
Discretionary Credits to the Deferred Compensation Account shall be 100% vested
upon the following event(s):                             .

 

 

___

Employer Profit Sharing Credits:

 

 

 

 

 

___

 

(i)

 

Immediate 100% vesting.

 

 

 

 

 

 

 

___

(ii)

 

100% vesting after      Years of Service.

 

 

 

 

 

 

 

___

(iii)

 

100% vesting at age     .

 

 

 

 

 

 

 

___

(iv)

 

Number of Years

of Service

 

Vested

Percentage

 

 

 

 

 

 

 

 

Less than

1

 

     %

 

 

 

 

1

 

     %

 

 

 

 

2

 

     %

 

 

 

 

3

 

     %

 

 

 

 

4

 

     %

 

 

 

 

5

 

     %

 

 

 

 

6

 

     %

 

 

 

 

7

 

     %

 

 

 

 

8

 

     %

 

 

 

 

9

 

     %

 

 

 

 

10 or more

 

     %

 

 

 

 

For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:

 

 

 

 

 

___

 

(1)

 

First Day of Service.

 

 

 

 

 

 

 

 

 

___

 

(2)

 

Effective Date of Plan Participation.

 

 

 

 

 

 

 

 

 

___

 

(3)

 

Each Crediting Date. Under this option (3), each Employer Credit shall vest
based on the Years of Service of a Participant from the Crediting Date on which
each Employer Discretionary Credit is made to his or her Deferred Compensation
Account. Notwithstanding the vesting schedule elected above, all Employer
Discretionary Credits to the Deferred Compensation Account shall be 100% vested
upon the following event(s):                             .

 



DD 2320-1

8

--------------------------------------------------------------------------------

 

 

___

Other Employer Credits:

 

 

 

 

 

___

 

(i)

 

Immediate 100% vesting.

 

 

 

 

 

 

 

 

 

___

 

(ii)

 

100% vesting after      Years of Service.

 

 

 

 

 

 

 

 

 

___

 

(iii)

 

100% vesting at age     .

 

 

 

 

 

 

 

 

 

___

 

(iv)

 

Number of Years

of Service

 

Vested

Percentage

 

 

 

 

 

 

 

 

Less than

1

 

     %

 

 

 

 

1

 

     %

 

 

 

 

 

 

 

 

2

 

     %

 

 

 

3

 

     %

 

 

 

4

 

     %

 

 

 

5

 

     %

 

 

 

6

 

     %

 

 

 

7

 

     %

 

 

 

8

 

     %

 

 

 

9

 

     %

 

 

 

10 or more

 

     %

 

 

 

 

For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:

 

 

 

 

 

___

 

(1)

 

First Day of Service.

 

 

 

 

 

 

 

 

 

___

 

(2)

 

Effective Date of Plan Participation.

 

 

 

 

 

 

 

 

 

___

 

(3)

 

Each Crediting Date. Under this option (3), each Employer Credit shall vest
based on the Years of Service of a Participant from the Crediting Date on which
each Employer Discretionary Credit is made to his or her Deferred Compensation
Account. Notwithstanding the vesting schedule elected above, all Employer
Discretionary Credits to the Deferred Compensation Account shall be 100% vested
upon the following event(s):                            .

14.       Amendment and Termination of Plan: Notwithstanding any provision in
this Adoption Agreement or the Plan to the contrary, Section 8.2 of the Plan
shall be amended to read as provided in attached Exhibit A.

         There are no amendments to the Plan.

17.9      Construction: The provisions of the Plan and Trust (if any) shall be
construed and enforced according to the laws of the State of Pennsylvania,
except to the extent that such laws are superseded by ERISA and the applicable
provisions of the Code.

DD 2320-1

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
first above stated.

 

 

II-VI, Incorporated

Name of Employer

 

By:

/s/ Francis J. Kramer

Authorized person

Francis J. Kramer

Date:

June 01, 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: Execution of this Adoption Agreement creates a legal liability of the
Employer with significant tax consequences to the Employer and Participants. The
Employer should obtain legal and tax advice from its professional advisors
before adopting the Plan. Principal Life Insurance Company disclaims all
liability for the legal and tax consequences which result from the elections
made by the Employer in this Adoption Agreement.

 

 

 

DD 2320-1

10

--------------------------------------------------------------------------------

 

EXHIBIT A

ADDENDUM TO THE II-VI, INCORPORATED DEFERRED COMPENSATION PLAN

A. Section 8.2 Deemed Investments shall be amended by adding the following
language after the current final sentence.

    The Committee is making available to the Participant an investment fund that
is entirely invested in Employer stock (the “Stock Investment Fund”). Amounts
credited to that account may be adjusted as described in Section 8.3.

    However, notwithstanding any language in the plan to the contrary:

 

A) The participant may not reallocate the balance in the Stock Investment Fund
to any other investment fund that is made available; and

 

B) The Participant will receive any Qualifying Event distribution from the Stock
Investment Fund account in shares of Employer Stock with partial shares redeemed
in cash calculated as of the appropriate valuation date.

    This amendment is effective June 1, 2007 and applies to all current and
future balances of the Stock Investment Fund as well as credits to the fund and
distributions there from.

 

 

 

 

CHARLOTTE #238471 v 7   11

--------------------------------------------------------------------------------

 

NOTE: Execution of this Adoption Agreement creates a legal liability of the
Employer with significant tax consequences to the Employer and Participants. The
Employer should obtain legal and tax advice from its professional advisors
before adopting the Plan. Principal Life Insurance Company disclaims all
liability for the legal and tax consequences which result from the elections
made by the Employer in this Adoption Agreement.

 

Principal Life Insurance Company, Raleigh, NC 27612

A member of the Principal Financial Group®

THE EXECUTIVE NONQUALIFIED “EXCESS” PLAN

ADOPTION AGREEMENT

THIS AGREEMENT is the adoption by II-VI Incorporated (the “Company”) of the
Executive Nonqualified Excess Plan (“Plan”).

W I T N E S S E T H:

WHEREAS, the Company desires to adopt the Plan as an unfunded, nonqualified
deferred compensation plan; and

WHEREAS, the provisions of the Plan are intended to comply with the requirements
of Section 409A of the Code and the regulations thereunder and shall apply to
amounts subject to section 409A; and

WHEREAS, the Company has been advised by Principal Life Insurance Company to
obtain legal and tax advice from its professional advisors before adopting the
Plan,

NOW, THEREFORE, the Company hereby adopts the Plan in accordance with the terms
and conditions set forth in this Adoption Agreement:

ARTICLE I

Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.

ARTICLE II

The Employer hereby makes the following designations or elections for the
purpose of the Plan:

2.6    Committee:The duties of the Committee set forth in the Plan shall be
satisfied by:

 

 

XX

(a)

 

Company

 

 

 

 

 

 

¾

(b)

 

The administrative committee  appointed  by the Board to serve at the pleasure
of the Board.

 

 

 

 

 

 

¾

(c)

 

Board.

 

 

 

 

 

 

 

¾

(d)

 

Other (specify):

                                                                .

 

 

 

DD2320-4

2

--------------------------------------------------------------------------------

 

2.8    Compensation:The “Compensation” of a Participant shall mean all of a
Participant’s:

 

 

XX

(a)

 

Base salary.

 

 

 

 

 

 

XX

(b)

 

Service Bonus.

 

 

 

 

 

 

XX

(c)

 

Performance-Based Compensation  earned in a period of 12 months or more.

 

 

 

 

 

 

¾

(d)

 

Commissions.

 

 

 

 

 

 

XX

(e)

 

Compensation received as an Independent Contractor reportable on Form l099.

 

 

 

 

 

 

XX

(f)

 

Other: Performance Shares  and Restricted Stock

 

2.9    Crediting Date: The Deferred Compensation Account of a Participant shall
be credited with the amount of any Participant Deferral to such account at the
time designated below:

 

 

¾

(a)

 

The last business day of each Plan Year.

 

 

 

 

 

 

¾

(b)

 

The last business day of each calendar quarter during the Plan Year.

 

 

 

 

 

 

¾

(c)

 

The last business day of each month during the Plan Year.

 

 

 

 

 

 

¾

(d)

 

The last business day of each payroll period during the Plan Year.

 

 

 

 

 

 

¾

(e)

 

Each pay day as reported by the Employer.

 

 

 

 

 

 

XX

(f)

 

Any business day on which Participant Deferrals are received by the
administrative recordkeeper.

 

 

 

 

 

 

¾

(g)

 

Other:

                                             .

2.13   Effective Date:

 

 

¾

(a)

 

This is a newly-established Plan, and the Effective Date of the Plan is

                                  .

 

 

 

 

 

 

XX

(b)

 

This is an amendment and restatement of a plan named II-VI Incorporated Deferred
Compensation Plan  with an effective date of June 30, 1996, and amended October
1, 2002 The Effective Date of this amended and restated Plan is January 1, 2005.
This is amendment number 4.

 

 

 

 

 

 

 

 

 

¾

(i)

All amounts in Deferred Compensation Accounts shall be subject to the provisions
of this amended and restated Plan.

 

 

 

 

 

 

 

 

 

XX

(ii)

Any Grandfathered Amounts shall be subject to the Plan rules in effect on
October 3, 2004.

 

 

DD2320-4

3

--------------------------------------------------------------------------------

 

2.20   Normal Retirement Age: The Normal Retirement Age of a Participant shall
be:

 

 

¾

(a)

 

Age      .

 

 

 

 

 

 

XX

(b)

 

The later of age 65 or the 5th anniversary of the participation commencement
date. The participation commencement date is the first day of the first Plan
Year in which the Participant commenced participation in the Plan.

 

 

 

 

 

 

¾

(c)

 

Other:

.

 

 

2.23   Participating Employer(s): As of the Effective Date, the following
Participating Employer(s) are parties to the Plan:

 

 

Name of Employer

 

Address

 

Telephone No.

 

EIN

 

 

 

 

 

 

 

 

II-VI Incorporated

 

375 Saxonburg Boulevard

 

(724) 352-4455

 

25-1214948

 

 

 

 

 

 

 

 

 

 

 

Saxonburg, PA 16056

 

 

 

 

2.26   Plan: The name of the Plan is

II-VI  Incorporated Deferred Compensation Plan.

2.28   Plan  Year:The Plan Year shall end each year on the last day of the month
of June.

2.30   Seniority Date: The date on which a Participant has: (See Exhibit A)

 

 

___

(a)

 

Attained age     .

 

 

 

 

 

 

___

(b)

 

Completed      Years of Service from First Date of Service.

 

 

 

 

 

 

___

(c)

 

Attained age    and completed    Years of Service from First Date of Service.

 

 

 

 

 

 

___

(d)

 

Attained an age as elected by the Participant.

 

 

 

 

 

 

___

(e)

 

Not applicable-distribution elections for Separation  from Service  are not
based on Seniority  Date

 

 

 

 

 

 

 

 

 

 

 

 

DD2320-4

4

--------------------------------------------------------------------------------

 

4.1        Participant Deferral Credits: Subject to the limitations in Section
4.1 of the Plan, a Participant may elect to have his Compensation (as selected
in Section 2.8 of this Adoption Agreement) deferred within the annual limits
below by the following percentage or amount as designated in writing to the
Committee:

 

 

XX

 

(a)

 

Base salary:

 

 

 

 

 

 

 

 

 

 

 

 

minimum deferral:                     %

 

 

 

 

 

 

 

 

 

 

 

 

maximum deferral:  $                   or                   %

 

 

 

 

 

 

 

XX

 

(b)

 

Service Bonus:

 

 

 

 

 

 

 

 

 

 

 

 

minimum deferral:                     %

 

 

 

 

 

 

 

 

 

 

 

 

maximum deferral:  $                   or                   %

 

 

 

 

 

 

 

XX

 

(c)

 

Performance-Based Compensation:

 

 

 

 

 

 

 

 

 

 

 

 

minimum deferral:                     %

 

 

 

 

 

 

 

 

 

 

 

 

maximum deferral:  $                   or                   %

 

 

 

 

 

 

 

___

 

(d)

 

Commissions:

 

 

 

 

 

 

 

 

 

 

 

 

minimum deferral:                     %

 

 

 

 

 

 

 

 

 

 

 

 

maximum deferral:  $                   or                   %

 

 

 

 

 

 

 

___

 

(e)

 

Form 1099 Compensation:

 

 

 

 

 

 

 

 

 

 

 

 

minimum deferral:                     %

 

 

 

 

 

 

 

 

 

 

 

 

maximum deferral:  $                   or                   %

 

 

 

 

 

 

 

XX

 

(f)

 

Other: Performance Shares and  Restricted Stock

 

 

 

 

 

 

 

 

 

 

 

 

minimum deferral:                     %

 

 

 

 

 

 

 

 

 

 

 

 

maximum deferral:  $                   or                   %

 

 

 

 

 

 

 

___

 

(g)

 

Participant deferrals not allowed.

 

 

DD2320-4

5

--------------------------------------------------------------------------------

 

4.2        Employer Credits: Employer Credits will be made in the following
manner:

 

 

XX

 

(a)

 

Employer  Discretionary Credits: The Employer may make discretionary credits to
the Deferred Compensation  Account of each Active Participant  in an amount
determined as follows:

 

 

 

 

 

 

 

 

 

 

 

XX

 

(i)

 

An amount determined each Plan Year by the Employer.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___

 

(ii)

 

Other:
                                                                                .

 

 

 

 

 

 

 

 

 

 

 

___

 

(b)

 

Other Employer Credits: The Employer may make other credits to the Deferred
Compensation Account of each Active Participant in an amount determined as
follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___

 

(i)

 

An amount determined each Plan Year by the Employer.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___

 

(ii)

 

Other:
                                                                                .

 

 

 

 

 

 

 

 

 

(c)

 

Employer Credits not allowed.

 

5.2        Disability of a Participant:

 

 

XX

 

(a)

 

A Participant’s becoming Disabled shall be a Qualifying Distribution Event and
the Deferred Compensation Account shall be paid by the Employer as provided in
Section 7.1.

 

 

 

 

 

 

 

___

 

(b)

 

A Participant becoming Disabled shall not be a Qualifying Distribution Event.

5.3        Death of a Participant: If the Participant dies while in Service, the
Employer shall pay a benefit to the Beneficiary in an amount equal to the vested
balance in the Deferred Compensation Account of the Participant determined as of
the date payments to the Beneficiary commence, plus:

 

 

___

 

(a)

 

An amount to be determined by the Committee.

 

 

 

 

 

 

 

___

 

(b)

 

Other:
                                                                                .

 

 

 

 

 

 

 

XX

 

(c)

 

No additional benefits.

 

DD2320-4

6

--------------------------------------------------------------------------------

 

5.4        In-Service or Education Distributions: In-Service and Education
Accounts are permitted under the Plan:

 

 

XX

 

(a)

 

In-Service Accounts are allowed with respect to:

 

 

 

 

 

XX

 

Participant Deferral Credits only.

 

 

 

 

 

___

 

Employer Credits only.

 

 

 

 

 

___

 

Participant Deferral and Employer Credits.

 

 

 

 

 

 

 

 

 

 

 

 

 

In-service distributions may be made in the following manner:

 

 

 

 

 

XX

 

Single lump sum payment.

 

 

 

 

 

XX

 

Annual installments over a term of 2, 5 or 10 years.

 

 

 

 

 

 

 

 

 

 

 

 

 

Education Accounts are allowed with respect to:

 

 

 

 

 

XX

 

Participant Deferral Credits only.

 

 

 

 

 

___

 

Employer Credits only.

 

 

 

 

 

___

 

Participant Deferral and Employer Credits.

 

 

 

 

 

 

 

 

 

 

 

 

 

Education Accounts distributions may be made in the following manner:

 

 

 

 

 

XX

 

Single lump sum payment.

 

 

 

 

 

XX

 

Annual installments over a term certain not to exceed 4 years.

 

 

 

 

 

 

 

 

 

 

 

 

 

If applicable, amounts not vested at the time payments due under this Section
cease will be:

 

 

 

 

 

___

 

Forfeited

 

 

 

 

 

___

 

Distributed at Separation from Service if vested at that time

 

 

 

 

 

 

 

 

 

___

 

(b)

 

No In-Service or Education Distributions permitted.

 

5.5        Change in Control Event:

 

 

XX

 

(a)

 

Participants may elect upon initial enrollment to have accounts distributed upon
a Change in Control Event.

 

 

 

 

 

 

 

___

 

(b)

 

A Change in Control shall not be a Qualifying Distribution Event.

 

5.6        Unforeseeable Emergency Event:

 

 

XX

 

(a)

 

Participants may apply to have accounts distributed upon an Unforeseeable
Emergency event.

 

 

 

 

 

 

 

___

 

(b)

 

An Unforeseeable Emergency shall not be a Qualifying Distribution Event

 

 

DD2320-4

7

--------------------------------------------------------------------------------

 

6.         Vesting: An Active Participant shall be fully vested in the Employer
Credits made to the Employer Credits made to the Deferred Compensation Account
upon the first to occur of the following events:

 

 

XX

 

(a)

 

Normal Retirement  Age.

 

 

 

 

 

 

 

XX

 

(b)

 

Death.

 

 

 

 

 

 

 

XX

 

(c)

 

Disability.

 

 

 

 

 

 

 

XX

 

(d)

 

Change in Control Event

 

 

 

 

 

 

 

___

 

(e)

 

Other:
                                                                                .

 

 

 

 

 

 

 

XX

 

(f)

 

Satisfaction of the vesting requirement as specified below:

 

 

 

 

 

 

 

 

 

XX

 

Employer Discretionary Credits:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XX

 

(i)

 

Immediate 100% vesting.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___

 

(ii)

 

100% vesting after      Years of Service.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___

 

(iii)

 

100% vesting at age     .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___

 

(iv)

 

Number of Years of Service

 

Vested

Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less than

1

     %

 

 

 

 

 

 

 

 

 

 

1

     %

 

 

 

 

 

 

 

 

 

 

2

     %

 

 

 

 

 

 

 

 

 

 

3

     %

 

 

 

 

 

 

 

 

 

 

4

     %

 

 

 

 

 

 

 

 

 

 

5

     %

 

 

 

 

 

 

 

 

 

 

6

     %

 

 

 

 

 

 

 

 

 

 

7

     %

 

 

 

 

 

 

 

 

 

 

8

     %

 

 

 

 

 

 

 

 

 

 

9

     %

 

 

 

 

 

 

 

 

 

 

10 or more

     %

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For this purpose, Years of Service of a Participant  shall be calculated from
the date designated below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___

 

(1)

 

First Day of Service.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___

 

(2)

 

Effective Date of Plan Participation.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___

 

(3)

 

Each Crediting Date. Under this option (3), each Employer Credit shall vest
based on the Years of Service of a Participant from the Crediting  Date on which
each Employer Discretionary Credit is made to his or her Deferred
Compensation  Account.




 

DD2320-4

8

--------------------------------------------------------------------------------

 

 

 

 

 

___

 

Other Employer Credits:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___

 

(i)

 

Immediate 100% vesting.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___

 

(ii)

 

100% vesting after      Years of Service.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___

 

(iii)

 

100% vesting at age     .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___

 

(iv)

 

Number of Years of Service

 

Vested

Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less than

1

     %

 

 

 

 

 

 

 

 

 

 

1

     %

 

 

 

 

 

 

 

 

 

 

2

     %

 

 

 

 

 

 

 

 

 

 

3

     %

 

 

 

 

 

 

 

 

 

 

4

     %

 

 

 

 

 

 

 

 

 

 

5

     %

 

 

 

 

 

 

 

 

 

 

6

     %

 

 

 

 

 

 

 

 

 

 

7

     %

 

 

 

 

 

 

 

 

 

 

8

     %

 

 

 

 

 

 

 

 

 

 

9

     %

 

 

 

 

 

 

 

 

 

 

10 or more

     %

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For this purpose, Years of Service of a Participant  shall be calculated from
the date designated below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___

 

(1)

 

First Day of Service.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___

 

(2)

 

Effective Date of Plan Participation.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___

 

(3)

 

Each Crediting Date. Under this option (3), each Employer Credit shall vest
based on the Years of Service of a Participant from the Crediting  Date on which
each Employer Discretionary Credit is made to his or her Deferred
Compensation  Account.

 

7.1         Payment Options: Any benefit payable under the Plan upon a permitted
Qualifying Distribution Event may be made to the Participant or his Beneficiary
(as applicable) in any of the following payment forms, as selected by the
Participant in the Participation Agreement:

 

(a)

Separation from Service prior to Seniority Date, or Separation from Service if
Seniority Date is Not Applicable

 

 

XX

(i)

 

A lump sum.

 

 

 

 

 

 

XX

(ii)

 

Annual installments over a term certain as elected by the Participant of 2, 5 or
10 years.

 

 

 

 

 

 

___

(iii)

 

Other:                                                                        .

 

 

 

 

 

(b)

Separation from Service on or After Seniority Date, If Applicable

 

 

 

 

 

 

XX

(i)

 

A lump sum.

 

DD2320-4

9

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

XX

(ii)

 

Annual installments over a term certain as elected by the Participant of 2, 5 or
10 years.

 

 

 

 

 

 

___

(iii)

 

Other:                                                                         .

 

 

 

 

 

(c)

Separation from Service Upon a Change in Control Event

 

 

 

 

 

 

XX

(i)

 

A lump sum.

 

 

 

 

 

 

XX

(ii)

 

Annual installments over a term certain as elected by the Participant of 2, 5 or
10 years.

 

 

 

 

 

 

___

(iii)

 

Other:                                                                         .

 

 

 

 

 

(d)

Death

 

 

 

 

 

 

XX

(i)

 

A lump sum.

 

 

 

 

 

 

XX

(ii)

 

Annual installments over a term certain as elected by the Participant of 2, 5 or
10 years.

 

 

 

 

 

 

___

(iii)

 

Other:                                                                         .

 

 

 

 

 

(e)

Disability

 

 

 

 

 

 

XX

(i)

 

A lump sum.

 

 

 

 

 

 

XX

(ii)

 

Annual installments over a term certain as elected by the Participant of 2, 5 or
10 years.

 

 

 

 

 

 

___

(iii)

 

Other:                                                                         .

 

 

 

 

 

 

___

(iv)

 

Not applicable.

 

 

 

If applicable, amounts not vested at the time payments due under this Section
cease will be:

 

 

 

___

 

Forfeited

 

___

 

Distributed at Separation from Service if vested at that time

 

 

 

(f)

Change in Control  Event

 

 

 

 

 

 

XX

(i)

 

A lump sum.

 

 

 

 

 

 

___

(ii)

 

Annual installments over a term certain as elected by the Participant not to
exceed ___ years.

 

 

 

 

 

 

___

(iii)

 

Other:                                                                         .

 

 

 

 

 

 

___

(iv)

 

Not applicable.

 

 

 

 

 

 

DD2320-4

10

--------------------------------------------------------------------------------

 

 

If applicable, amounts not vested at the time payments due under this Section
cease will be:

 

 

 

___

 

Forfeited

 

___

 

Distributed at Separation from Service if vested at that time

 

 

 

 

7.4      De Minimis Amounts.

 

 

 

 

 

 

XX

(a)

 

Notwithstanding any payment election made by the Participant, the vested balance
in the Deferred Compensation Account of the Participant will be distributed in a
single lump sum payment at the time designated under the Plan if at the time of
a permitted Qualifying Distribution Event that is either a Separation from
Service, death, Disability (if applicable) or Change in Control Event (if
applicable) the vested balance does not exceed $ 10,000. In addition, the
Employer  may distribute a Participant’s vested balance at any time if the
balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination  of the Participant’s entire interest in the Plan

 

 

 

 

 

 

___

(b)

 

There shall be no pre-determined de minimis amount under the Plan; however, the
Employer may distribute a Participant’s vested balance at any time if the
balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination  of the Participant’s entire interest in the Plan.

 

 

 

 

 

 

 

 

 

 

 

 

 

10.1     Contractual Liability: Liability for payments  under the Plan shall be
the responsibility of the:

 

 

 

 

 

XX

(a)

 

Company.

 

 

 

 

 

___

(b)

 

Employer or Participating Employer who employed the Participant when amounts
were deferred.

 

 

 

 

 

14.       Amendment and Termination of Plan: Notwithstanding any provision in
this Adoption Agreement or the Plan to the contrary, Sections 2.30 and 8.2 of
the Plan shall be amended to read as provided in attached Exhibit A

 

___

 

There are no amendments to the Plan.

 

 

17.9      Construction: The provisions of the Plan shall be construed and
enforced according to the laws of the State of Pennsylvania, except to the
extent that such laws are superseded by ERISA and the applicable provisions of
the Code.

 

DD2320-4

11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
stated below.

 

II-VI Incorporated

Name of Employer

 

 

By:

/s/ Craig A. Creaturo

Authorized Person Craig A. Creaturo

Date:

4-17-09

The Plan is adopted by the following Participating Employers:

 

 

Name of Employer

 

 

By:

 

Authorized Person

Date:

 

 

 

Name of Employer

 

 

By:

 

Authorized Person

Date:

 

 

 

Name of Employer

 

 

By:

 

Authorized Person

Date:

 

 

 

 

 

DD2320-4

12

--------------------------------------------------------------------------------

 

EXHIBIT A

2.30 Seniority Date: The date on which a Participant has:

The later of age 65 or the 5th anniversary of the participation commencement
date. The participation commencement date is the first day of the first Plan
Year in which the Participant commenced participation in the Plan.

Section 8.2 Deemed Investments shall be amended by adding the following language
after the current final sentence.

The Committee is making available to the Participant an investment fund that is
entirely invested in Employer stock (the “Stock lnvestment Fund”). Amounts
credited to that account may be adjusted as described in Section 8.3.

However, notwithstanding any language in the plan to the contrary:

A)

The participant may not reallocate the balance in the Stock Investment Fund to
any other investment fund that is made available; and

B)

The Participant will receive any Qualifying Event distribution from the Stock
Investment Fund account in shares of Employer Stock with partial shares redeemed
in cash calculated as of the appropriate valuation date.

This amendment is effective June l, 2007 and applies to all current and future
balances of the Stock Investment Fund as well as credits to the fund and
distributions there from.

 

 

 

DD2320-4

13

--------------------------------------------------------------------------------

 

NOTE: Execution of this Adoption Agreement creates a legal liability of the
Employer with significant tax consequences to the Employer and Participants. The
Employer should obtain legal and tax advice from its professional advisors
before adopting the Plan. Principal Life Insurance Company disclaims all
liability for the legal and tax consequences which result from the elections
made by the Employer in this Adoption Agreement.

Principal Life Insurance Company, Raleigh, NC 27612

A member of the Principal Financial Group®

THE EXECUTIVE NONQUALIFIED “EXCESS” PLAN

ADOPTION AGREEMENT

THIS AGREEMENT is the adoption by II-VI Incorporated (the “Company”) of the
Executive Nonqualified Excess Plan (“Plan”).

W I T N E S S E T H:

WHEREAS, the Company desires to adopt the Plan as an unfunded, nonqualified
deferred compensation plan; and

WHEREAS, the provisions of the Plan are intended to comply with the requirements
of Section 409A of the Code and the regulations thereunder and shall apply to
amounts subject to section 409A; and

WHEREAS, the Company has been advised by Principal Life Insurance Company to
obtain legal and tax advice from its professional advisors before adopting the
Plan,

NOW, THEREFORE, the Company hereby adopts the Plan in accordance with the terms
and conditions set forth in this Adoption Agreement:

ARTICLE I

Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.

ARTICLE II

The Employer hereby makes the following designations or elections for the
purpose of the Plan:

2.6     Committee: The duties of the Committee set forth in the Plan shall be
satisfied by:

 

 

 X 

 

(a)

 

Company

 

 

 

 

 

 

 

__

 

(b)

 

The administrative committee appointed by the Board to serve at the pleasure of
the Board.

 

 

 

 

 

 

 

__

 

(c)

 

Board.

 

 

 

 

 

 

 

__

 

(d)

 

Other (specify):                                           .

 

 

 

 

DD2320-3

 

--------------------------------------------------------------------------------

 

 

2.8     Compensation: The “Compensation” of a Participant shall mean all of a
Participant’s:

 

 

 

 

 

 

 

 X 

 

(a)

 

Base salary.

 

 

 

 

 

 

 

 X 

 

(b)

 

Service Bonus.

 

 

 

 

 

 

 

 X 

 

(c)

 

Performance-Based Compensation earned in a period of 12 months or more.

 

 

 

 

 

 

 

__

 

(d)

 

Commissions.

 

 

 

 

 

 

 

 X 

 

(e)

 

Compensation received as an Independent Contractor reportable on Form 1099.

 

 

 

 

 

 

 

 X 

 

(f)

 

Other: Performance Shares and Restricted Stock.

 

2.9     Crediting Date: The Deferred Compensation Account of a Participant shall
be credited with the amount of any Participant Deferral to such account at the
time designated below:

 

 

 

 

 

 

 

__

 

(a)

 

The last business day of each Plan Year.

 

 

 

 

 

 

 

__

 

(b)

 

The last business day of each calendar quarter during the Plan Year.

 

 

 

 

 

 

 

__

 

(c)

 

The last business day of each month during the Plan Year.

 

 

 

 

 

 

 

__

 

(d)

 

The last business day of each payroll period during the Plan Year.

 

 

 

 

 

 

 

__

 

(e)

 

Each pay day as reported by the Employer.

 

 

 

 

 

 

 

 X 

 

(f)

 

Any business day on which Participant Deferrals are received by the Provider.

 

 

 

 

 

 

 

__

 

(g)

 

Other:

 

2.13   Effective Date:

 

 

 

 

 

 

 

__

 

(a)

 

This is a newly-established  Plan, and the Effective Date of the Plan is
                                     .

 

 

 

 

 

 

 

 X 

 

(b)

 

This is an amendment  and restatement of a plan named II-VI Incorporated
Deferred

Compensation  Plan with an effective date of June 30, 1996 and amended October
1, 2002.  The Effective Date of this amended and restated Plan is November 1,
2010. This is amendment number 5.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

__

 

(i)

 

All amounts in Deferred Compensation  Accounts shall be subject to the
provisions of this amended and restated Plan.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 X 

 

(ii)

 

Any Grandfathered Amounts shall be subject to the Plan rules in effect on
October 3, 2004.

DD2320-5

--------------------------------------------------------------------------------

 

 

2.20   Normal Retirement Age: The Normal Retirement Age of a Participant shall
be:

 

 

 

 

 

 

 

__

 

(a)

 

Age          .

 

 

 

 

 

 

 

 X 

 

(b)

 

The later of age 65 or the 5th anniversary of the participation commencement
date. The participation commencement date is the first day of the first Plan
Year in which  the Participant commenced participation in the Plan.

 

 

 

 

 

 

 

__

 

(c)

 

Other:.

 

 

 

 

 

 

2.23   Participating Employer(s):  As of the Effective Date, the following
Participating Employer(s) are parties to the Plan:

 

 

Name of Employer

 

Address

 

Telephone No.

 

EIN

 

 

 

 

 

 

 

 

 

II-VI, Incorporated

 

375 Saxonburg Blvd.

 

(724) 352-4455 ext.

 

25-1214948

 

 

 

Saxonburg, PA 16056

 

 

 

 

 

2.26   Plan: The name of the Plan is II-VI Incorporated Deferred Compensation
Plan.

 

 

 

 

 

 

2.28   Plan Year: The Plan Year shall end each year on the last day of the month
of June.

 

 

 

 

 

 

2.30   Seniority Date: The date on which a Participant has:

 

 

 

 

 

 

 

__

 

(a)

 

Attained age       .

 

 

 

 

 

 

 

__

 

(b)

 

Completed         Years of Service from First Date of Service.

 

 

 

 

 

 

 

__

 

(c)

 

Attained age         and completed         Years of Service from First Date of
Service.

 

 

 

 

 

 

 

__

 

(d)

 

Attained an age as elected by the Participant.

 

 

 

 

 

 

 

__

 

(e)

 

Not applicable ‒ distribution elections for Separation from Service are not
based on Seniority Date

 

4.1     Participant Deferral Credits: Subject to the limitations in Section 4.1
of the Plan, a Participant may elect to have his Compensation (as selected in
Section 2.8 of this Adoption Agreement) deferred within the annual limits below
by the following percentage or amount as designated in writing to the Committee:

 

 

 

 

 

 

 

 X 

 

(a)

 

Base salary:

 

 

 

 

 

 

minimum deferral:

 

            %

 

 

 

 

 

 

 

 

 

 

 

 

 

maximum deferral:

$

            or 100%

 

 

 X 

 

(b)

 

Service Bonus:

 

 

 

 

 

 

minimum deferral:

 

            %

 

 

 

 

 

 

 

 

 

 

 

 

 

maximum deferral:

$

            or 100%

 



DD2320-5

--------------------------------------------------------------------------------

 

 

 X 

 

(c)

 

Performance-Based  Compensation:

 

 

 

 

 

 

minimum deferral:

 

            %

 

 

 

 

 

 

 

 

 

 

 

 

 

maximum deferral:

$

            or 100%

 

 

 X 

 

(d)

 

Commissions:

 

 

 

 

 

 

minimum deferral:

 

            %

 

 

 

 

 

 

 

 

 

 

 

 

 

maximum deferral:

$

            or 100%

 

 

 X 

 

(e)

 

Form 1099 Compensation:

 

 

 

 

 

 

minimum deferral:

 

            %

 

 

 

 

 

 

 

 

 

 

 

 

 

maximum deferral:

$

            or 100%

 

 

 X 

 

(f)

 

Other:  Performance Shares and Restricted Stock

 

 

 

 

 

 

minimum deferral:

 

            %

 

 

 

 

 

 

 

 

 

 

 

 

 

maximum deferral:

$

            or 100%

 

 

__

 

(g)

 

Participant deferrals not allowed.

 

4.2     Employer Credits: Employer Credits will be made in the following manner:

 

 

 

 

 

 

 

 X 

 

(a)

 

Employer Discretionary Credits: The Employer may make discretionary credits to
the Deferred Compensation  Account of each Active Participant  in an amount
determined as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 X 

 

(i)

 

An amount determined each Plan Year by the Employer.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

__

 

(ii)

 

Other:

 

 

 

 

 

 

 

__

 

(b)

 

Other Employer Credits: The Employer may make other credits to the Deferred
Compensation Account of each Active Participant  in an amount determined as
follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

__

 

(i)

 

An amount determined each Plan Year by the Employer.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

__

 

(ii)

 

Other:                                  .

 

 

 

 

 

 

 

__

 

(c)

 

Employer Credits not allowed.

 

5.2     Disability of a Participant:

 

 

 

 

 

 

 

 X 

 

(a)

 

Participants may elect upon initial enrollment to have accounts distributed upon
becoming Disabled.

 

 

 

 

 

 

 

__

 

(b)

 

Participants may not elect to have accounts distributed upon becoming Disabled.

DD2320-5

--------------------------------------------------------------------------------

 

 

5.3     Death of a Participant: If the Participant dies while in Service, the
Employer shall pay a benefit to the Beneficiary in an amount equal to the vested
balance in the Deferred Compensation Account of the Participant determined as of
the date payments to the Beneficiary  commence,  plus:

 

 

 

 

 

 

 

__

 

(a)

 

An amount to be determined by the Committee.

 

 

 

 

 

 

 

__

 

(b)

 

Other:                                  .

 

 

 

 

 

 

 

 X 

 

(c)

 

No additional benefits.

 

5.4     In-Service or Education Distributions: In-Service and Education Accounts
are permitted under the Plan:

 

 

 

 

 

 

 

 X 

 

(a)

 

In-Service Accounts are allowed with respect to:

 

 

 

 

 

 X 

 

Participant Deferral Credits only.

 

 

 

 

 

__

 

Employer Credits only.

 

 

 

 

 

__

 

Participant Deferral and Employer Credits.

 

 

 

 

 

 

 

 

 

 

 

 

 

In-service distributions may be made in the following manner:

 

 

 

 

 

 X 

 

Single lump sum payment.

 

 

 

 

 

 X 

 

Annual installments over a term certain not to exceed 2, 5, or 10 years.

 

 

 

 

 

 

 

 

 

 

 

 

 

Education  Accounts are allowed with respect to:

 

 

 

 

 

 X 

 

Participant Deferral Credits only.

 

 

 

 

 

__

 

Employer Credits only.

 

 

 

 

 

__

 

Participant Deferral and Employer Credits.

 

 

 

 

 

 

 

 

 

 

 

 

 

Education  Accounts distributions may be made in the following manner:

 

 

 

 

 

 X 

 

Single lump sum payment.

 

 

 

 

 

 X 

 

Annual installments over a term certain not to exceed 4 years.

 

 

 

 

 

 

 

 

 

 

 

 

 

If applicable, amounts not vested at the time payments due under this Section
cease will be:

 

 

 

 

 

__

 

Forfeited.

 

 

 

 

 

__

 

Distributed at Separation from Service if vested at that time.

 

 

 

 

 

 

 

 

 

__

 

(b)

 

No In-Service or Education Distributions permitted.

 

5.5     Change in Control Event:

 

 

 

 

 

 

 

 X 

 

(a)

 

Participants may elect upon initial enrollment to have accounts distributed upon
a Change in Control Event.

 

 

 

 

 

 

 

__

 

(b)

 

Participants may not elect to have accounts distributed upon a Change in Control
Event.

 

5.6     Unforeseeable Emergency Event:

 

 

 

 

 

 

 

 X 

 

(a)

 

Participants may apply to have accounts distributed upon an Unforeseeable
Emergency event.

 

 

 

 

 

 

 

__

 

(b)

 

Participants may not apply to have accounts distributed upon a Unforeseeable
Emergency event.

 



DD2320-5

--------------------------------------------------------------------------------

 

6.       Vesting: An Active Participant shall be fully vested in the Employer
Credits made to the Deferred Compensation  Account upon the first to occur of
the following events:

 

 

 

 

 

 

 

 X 

 

(a)

 

Normal Retirement Age.

 

 

 

 

 

 

 

 X 

 

(b)

 

Death.

 

 

 

 

 

 

 

 X 

 

(c)

 

Disability.

 

 

 

 

 

 

 

 X 

 

(d)

 

Change in Control Event.

 

 

 

 

 

 

 

__

 

(e)

 

Other:                                     .

 

 

 

 

 

 

 

 X 

 

(f)

 

Satisfaction of the vesting requirement as specified below:

 

 

 

 

 

 

 

 

 

 X 

 

Employer Discretionary Credits:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 X 

 

(i)

 

Immediate 100% vesting.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

__

 

(ii)

 

100% vesting after              Years of Service.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

__

 

(iii)

 

100% vesting at age             .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

__

 

(iv)

 

Number of Years

of Service

 

Vested

Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less than

1

       %

 

 

 

 

 

 

 

 

 

 

 

 

1

       %

 

 

 

 

 

 

 

 

 

 

 

 

2

       %

 

 

 

 

 

 

 

 

 

 

 

 

3

       %

 

 

 

 

 

 

 

 

 

 

 

 

4

       %

 

 

 

 

 

 

 

 

 

 

 

 

5

       %

 

 

 

 

 

 

 

 

 

 

 

 

6

       %

 

 

 

 

 

 

 

 

 

 

 

 

7

       %

 

 

 

 

 

 

 

 

 

 

 

 

8

       %

 

 

 

 

 

 

 

 

 

 

 

 

9

       %

 

 

 

 

 

 

 

 

 

 

 

 

10 or more

       %

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 X 

 

(1)

 

First Day of Service.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

__

 

(2)

 

Effective Date of Plan Participation.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

__

 

(3)

 

Each Crediting Date. Under this option (3), each Employer Credit shall vest
based on the Years of Service of a Participant from the Crediting Date on which
each Employer Discretionary  Credit is made to his or her Deferred
Compensation  Account.

 

 

 

 

 

 

 

 

 

__

 

Other Employer Credits:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

__

 

(i)

 

Immediate 100% vesting.

DD2320-5

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

__

 

(ii)

 

100% vesting after              Years of Service.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

__

 

(iii)

 

100% vesting at age             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

__

 

(iv)

 

Number of Years

of Service

 

Vested

Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less than

1

       %

 

 

 

 

 

 

 

 

 

 

 

 

1

       %

 

 

 

 

 

 

 

 

 

 

 

 

2

       %

 

 

 

 

 

 

 

 

 

 

 

 

3

       %

 

 

 

 

 

 

 

 

 

 

 

 

4

       %

 

 

 

 

 

 

 

 

 

 

 

 

5

       %

 

 

 

 

 

 

 

 

 

 

 

 

6

       %

 

 

 

 

 

 

 

 

 

 

 

 

7

       %

 

 

 

 

 

 

 

 

 

 

 

 

8

       %

 

 

 

 

 

 

 

 

 

 

 

 

9

       %

 

 

 

 

 

 

 

 

 

 

 

 

10 or more

       %

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

__

 

(1)

 

First Day of Service.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

__

 

(2)

 

Effective Date of Plan Participation.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

__

 

(3)

 

Each Crediting Date. Under this option (3), each Employer Credit shall vest
based on the Years of Service of a Participant from the Crediting Date on which
each Employer Discretionary  Credit is made to his or her Deferred
Compensation  Account.

 

7.1         Payment Options: Any benefit payable under the Plan upon a permitted
Qualifying Distribution Event may be made to the Participant or his Beneficiary
(as applicable) in any of the following payment forms, as selected by the
Participant in the Participation Agreement:

 

 

 

 

(a)

Separation from Service prior to Seniority Date, or Separation from Service if
Seniority

 

Date is Not Applicable

 

 

 X 

(i)

 

A lump sum.

 

 

 

 

 

 

 X 

(ii)

 

Annual installments over a term certain as elected by the Participant of
either 2, 5 or 10 years.

 

 

 

 

 

 

__

(iii)

 

Other:                                                                         .

 

 

 

 

 

 

 

 

DD2320-5

--------------------------------------------------------------------------------

 

 

 

(b)

Separation from Service on or After Seniority Date, If Applicable

 

 

 

 

 

 

 

 

 X 

(i)

 

A lump sum.

 

 

 

 

 

 

 

 

 X 

(ii)

 

Annual installments over a term certain as elected by the Participant of
either 2, 5 or 10 years.

 

 

 

 

 

 

__

(iii)

 

Other:                                                                         .

 

 

 

 

 

 

(c)

Separation from Service Upon a Change in Control Event

 

 

 

 

 

 

 X 

(i)

 

A lump sum.

 

 

 

 

 

 

 X 

(ii)

 

Annual installments over a term certain as elected by the Participant of
either 2, 5 or 10 years.

 

 

 

 

 

 

__

(iii)

 

Other:                                                                         .

 

 

 

 

 

 

(d)

Death

 

 

 

 

 

 

 X 

(i)

 

A lump sum.

 

 

 

 

 

 

 X 

(ii)

 

Annual installments over a term certain as elected by the Participant of
either 2, 5 or 10 years.

 

 

 

 

 

 

__

(iii)

 

Other:                                                                         .

 

 

 

 

 

 

(e)

Disability

 

 

 

 

 

 

 X 

(i)

 

A lump sum.

 

 

 

 

 

 

 X 

(ii)

 

Annual installments over a term certain as elected by the Participant of
either 2, 5 or 10 years.

 

 

 

 

 

 

__

(iii)

 

Other:                                                                         .

 

 

 

 

 

 

If applicable, amounts not vested at the time payments due under this Section
cease will be:

 

 

 

__

 

Forfeited

 

__

 

Distributed at Separation from Service if vested at that time

 

 

 

 

(f)

Change in Control Event

 

 

 

 

 

 

 X 

(i)

 

A lump sum.

 

 

 

 

 

 

__

(ii)

 

Annual installments over a term certain as elected by the Participant not to
exceed ___ years.

 

 

 

 

 

 

__

(iii)

 

Other:                                                                         .

 

 

 

 

 

 

__

(iv)

 

Not applicable.

 

 

 

 

 

 

 

 

DD2320-5

--------------------------------------------------------------------------------

 

 

 

If applicable, amounts not vested at the time payments due under this Section
cease will be:

 

 

 

 

 

__

 

Forfeited

 

__

 

Distributed at Separation from Service if vested at that time

 

 

 

 

7.4        De Minimis Amounts.

 

 

 

 

 

 

 X 

(a)

 

Notwithstanding any payment election made by the Participant, the vested balance
in the Deferred Compensation Account of the Participant will be distributed in a
single lump sum payment at the time designated under the Plan if at the time of
a permitted Qualifying Distribution Event that is either a Separation from
Service, death, Disability (if applicable) or Change in Control Event (if
applicable) the vested balance does not exceed $ 10000. In addition, the
Employer  may distribute a Participant’s vested balance at any time if the
balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination  of the Participant’s entire interest in the Plan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

__

(b)

 

There shall be no pre-determined de minimis amount under the Plan; however, the
Employer may distribute a Participant’s vested balance at any time if the
balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant’s  entire interest in the Plan.

 

 

 

 

 

 

 

 

 

 

 

 

 

10.1       Contractual Liability: Liability for payments  under the Plan shall
be the responsibility of the:

 

 

 

 

 

 X 

(a)

 

Company.

 

 

 

 

 

__

(b)

 

Employer or Participating Employer who employed the Participant when amounts
were deferred.

 

 

14.         Amendment and Termination of Plan: Notwithstanding any provision in
this Adoption Agreement or the Plan to the contrary, Section 2.30 and 8.2 of the
Plan shall be amended to read as provided in attached Exhibit A.

 

 

 

__

 

There are no amendments to the Plan.

 

 

17.9       Construction: The provisions of the Plan shall be construed and
enforced according to the laws of the State of Pennsylvania, except to the
extent that such laws are superseded by ERISA and the applicable provisions of
the Code.

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
stated below.

 

II-VI, Incorporated

Name of Employer

 

 

By:

/s/ Craig A. Creaturo

Authorized Person Craig A. Creaturo

Date:

10-13-10

 

The Plan is adopted by the following Participating Employers:

 

Name of Employer

 

 

By:

/s/ David G. Wagner

Authorized Person David G. Wagner

Date:

10-13-10

DD2320-5

--------------------------------------------------------------------------------

 

EXHIBIT A

2.30 Seniority Date:  The date on which a Participant has:

The later of age 65 or the 5th anniversary of the participant commencement date.
The participant commencement date is the first day of the first Plan Year in
which the Participant commenced participation in the Plan.

Section 8.2 Deemed Investments shall be amended by adding the following language
after the current final sentence.

The Committee is making available to the Participant an investment fund that is
entirely invested in Employer stock (the “Stock Investment Fund”). Amounts
credited to that account may be adjusted as described in Section 8.3.

However, notwithstanding any language in the plan to the contrary:

A)

The participant will receive any Qualifying Event distribution from the Stock
Investment Fund account in shares of Employer Stock with partial shares redeemed
in cash calculated as of the appropriate valuation date.

B)

The Participant will receive any Qualifying Event distribution from the Stock
Investment Fund account in shares of Employer Stock with partial shares redeemed
in cash calculated as of the appropriate valuation date.

This amendment is effective Jun 1, 2007 and applies to all current and future
balances of the Stock Investment Fund as well as credits to the fund and
distributions there from.

 

DD2320-5

--------------------------------------------------------------------------------

 

NOTE: Execution of this Adoption Agreement creates a legal liability of the
Employer with significant tax consequences to the Employer and Participants.
Principal Life Insurance Company disclaims all liability for the legal and tax
consequences which result from the elections made by the Employer in this
Adoption Agreement.

 

Principal Life Insurance Company, Raleigh, NC 27612

A member of the Principal Financial Group®

THE EXECUTIVE NONQUALIFIED "EXCESS" PLAN

ADOPTION AGREEMENT

THIS AGREEMENT is the adoption by II-VI Incorporated (the "Company") of the
Executive Nonqualified Excess Plan ("Plan").

W I T N E S S E T H:

WHEREAS, the Company desires to adopt the Plan as an unfunded, nonqualified
deferred compensation plan; and

WHEREAS, the provisions of the Plan are intended to comply with the requirements
of Section 409A of the Code and the regulations thereunder and shall apply to
amounts subject to section 409A; and

WHEREAS, the Company has been advised by Principal Life Insurance Company to
obtain legal and tax advice from its professional advisors before adopting the
Plan,

NOW, THEREFORE, the Company hereby adopts the Plan in accordance with the terms
and conditions set forth in this Adoption Agreement:

ARTICLE I

Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.

ARTICLE II

The Employer hereby makes the following designations or elections for the
purpose of the Plan:

 

2.6Committee: The duties of the Committee set forth in the Plan shall be
satisfied by:

 

 

XX

(a)

Company

 

 

 

 

 

__

(b)

The administrative committee appointed by the Board to serve at the pleasure of
the Board.

 

 

 

 

 

__

(c)

Board.

 

 

 

 

 

__

(d)

Other (specify):

 

.

 

 

DD2320-5

--------------------------------------------------------------------------------

 

2.8Compensation: The "Compensation" of a Participant shall mean all of a
Participant's:

 

 

XX

(a)

Base salary.

 

 

 

 

 

XX

(b)

Service Bonus.

 

 

 

 

 

XX

(c)

Performance-Based Compensation earned in a period of 12 months or more.

 

 

 

 

 

__

(d)

Commissions.

 

 

 

 

 

XX

(e)

Compensation received as an Independent Contractor reportable on Form 1099.

 

 

 

 

 

XX

(f)

Other: Performance Shares and Restricted Stock.

 

2.9Crediting Date: The Deferred Compensation Account of a Participant shall be
credited as follows:

 

Participant Deferral Credits at the time designated below:

 

 

 

 

 

__

(a)

The last business day of each Plan Year.

 

 

 

 

 

__

(b)

The last business day of each calendar quarter during the Plan Year.

 

 

 

 

 

__

(c)

The last business day of each month during the Plan Year.

 

 

 

 

 

__

(d)

The last business day of each payroll period during the Plan Year.

 

 

 

 

 

__

(e)

Each pay day as reported by the Employer.

 

 

 

 

 

XX

(f)

On any business day as specified by the Employer.

 

 

 

 

 

__

(g)

Other:

 

.

 

Employer Credits at the time designated below:

 

 

 

 

 

XX

(a)

On any business day as specified by the Employer.

 

 

 

 

 

__

(b)

Other:

 

.

 

 

 

 

 

DD 2326-5

1

--------------------------------------------------------------------------------

 

2.13Effective Date:

 

 

__

(a)

This is a newly-established Plan, and the Effective Date of the Plan is

 

 

 

 

 

.

 

XX

(b)

This is an amendment and restatement of a plan named II-VI Incorporated Deferred
Compensation Plan with an effective date of June 30, 1996, amended on October 1,
2002, and previously amended and restated on November 1, 2010. The Effective
Date of this amended and restated Plan is November 7, 2012. This is amendment
number 6.

 

 

 

 

 

 

 

__

(i)

All amounts in Deferred Compensation Accounts shall be subject to the provisions
of this amended and restated Plan.

 

 

 

 

 

 

 

 

 

XX

(ii)

Any Grandfathered Amounts shall be subject to the Plan rules in effect on
October 3, 2004.

 

2.20Normal Retirement Age: The Normal Retirement Age of a Participant shall be:

 

 

__

(a)

Age __.

 

 

 

 

 

XX

(b)

The later of age 65 or the 5th anniversary of the participation commencement
date. The participation commencement date is the first day of the first Plan
Year in which the Participant commenced participation in the Plan.

 

 

 

 

 

__

(c)

Other:

 

.

 

2.23Participating Employer(s): As of the Effective Date, the following
Participating Employer(s) are parties to the Plan:

 

Name of Employer

 

Address

 

Telephone No.

 

EIN

II-VI, Incorporated

 

375 Saxonburg Blvd.

 

(724) 352-4455

 

25-1214948

 

 

Saxonburg, PA 16056

 

 

 

 

 

2.26Plan: The name of the Plan is II-VI Incorporated Deferred Compensation Plan.

 

2.28Plan Year: The Plan Year shall end each year on the last day of the month of
June.

 

2.30Seniority Date: The date on which a Participant has:

 

 

__

(a)

Attained age __.

 

 

 

 

 

__

(b)

Completed __ Years of Service from First Date of Service.

 

 

 

 

 

__

(c)

Attained age __ and completed __ Years of Service from First Date of Service.

 

 

 

 

 

__

(d)

Attained an age as elected by the Participant.

 

 

 

 

 

__

(e)

Not applicable – distribution elections for Separation from Service are not
based on Seniority Date

 

DD 2326-5

2

--------------------------------------------------------------------------------

 

4.1Participant Deferral Credits: Subject to the limitations in Section 4.1 of
the Plan, a Participant may elect to have his Compensation (as selected in
Section 2.8 of this Adoption Agreement) deferred within the annual limits below
by the following percentage or amount as designated in writing to the Committee:

 

 

XX

(a)

Base salary:

 

 

 

 

 

 

 

 

 

minimum deferral:

 

%

 

 

 

 

 

 

 

 

 

maximum deferral:

$

 

or

100

%

 

 

 

 

 

 

XX

(b)

Service Bonus:

 

 

 

 

 

 

 

 

 

minimum deferral:

 

%

 

 

 

 

 

 

 

 

 

maximum deferral:

$

 

or

100

%

 

 

 

 

 

 

XX

(c)

Performance-Based Compensation:

 

 

 

 

 

 

 

 

 

minimum deferral:

 

%

 

 

 

 

 

 

 

 

 

maximum deferral:

$

 

or

100

%

 

 

 

 

 

 

__

(d)

Commissions:

 

 

 

 

 

 

 

 

 

minimum deferral:

 

%

 

 

 

 

 

 

 

 

 

maximum deferral:

$

 

or

 

%

 

 

 

 

 

 

XX

(e)

Form 1099 Compensation:

 

 

 

 

 

 

 

 

 

minimum deferral:

 

%

 

 

 

 

 

 

 

 

 

maximum deferral:

$

 

or

100

%

 

 

 

 

 

 

XX

(f)

Other: Performance Shares and Restricted Stock

 

 

 

 

 

 

 

 

 

minimum deferral:

 

%

 

 

 

 

 

 

 

 

 

maximum deferral:

$

 

or

100

%

 

 

 

 

 

 

__

(g)

Participant deferrals not allowed.

 

DD 2326-5

3

--------------------------------------------------------------------------------

 

4.2Employer Credits: Employer Credits will be made in the following manner:

 

 

XX

(a)

Employer Discretionary Credits: The Employer may make discretionary credits to
the Deferred Compensation Account of each Active Participant in an amount
determined as follows:

 

 

 

 

 

 

 

 

 

XX

(i)

An amount determined each Plan Year by the Employer.

 

 

 

 

 

 

 

 

 

__

(ii)

Other:

 

.

 

 

 

 

 

 

 

__

(b)

Other Employer Credits: The Employer may make other credits to the Deferred
Compensation Account of each Active Participant in an amount determined as
follows:

 

 

 

 

 

 

 

 

 

__

(i)

An amount determined each Plan Year by the Employer.

 

 

 

 

 

 

 

 

 

__

(ii)

Other:

 

.

 

 

 

 

 

 

 

__

(c)

Employer Credits not allowed.

 

5.2Disability of a Participant:

 

 

XX

(a)

A Participant's becoming Disabled shall be a Qualifying Distribution Event and
the Deferred Compensation Account shall be paid by the Employer as provided in
Section 7.1.

 

 

 

 

 

 

 

__

(b)

A Participant becoming Disabled shall not be a Qualifying Distribution Event.

 

5.3Death of a Participant: If the Participant dies while in Service, the
Employer shall pay a benefit to the Beneficiary in an amount equal to the vested
balance in the Deferred Compensation Account of the Participant determined as of
the date payments to the Beneficiary commence, plus:

 

 

__

(a)

An amount to be determined by the Committee.

 

 

 

 

 

 

 

__

(b)

Other:

 

.

 

 

 

 

 

 

 

XX

(c)

No additional benefits.

 

DD 2326-5

4

--------------------------------------------------------------------------------

 

5.4In-Service or Education Distributions: In-Service and Education Accounts are
permitted under the Plan:

 

 

XX

(a)

In-Service Accounts are allowed with respect to:

 

 

 

 

XX

Participant Deferral Credits only.

 

 

 

__

Employer Credits only.

 

 

 

__

Participant Deferral and Employer Credits.

 

 

 

 

 

 

 

 

 

In-service distributions may be made in the following manner:

 

 

 

XX

Single lump sum payment.

 

 

 

XX

Annual installments over a term certain not to exceed 10 years.

 

 

 

 

 

 

 

 

 

Education Accounts are allowed with respect to:

 

 

 

XX

Participant Deferral Credits only.

 

 

 

__

Employer Credits only.

 

 

 

__

Participant Deferral and Employer Credits.

 

 

 

 

 

 

 

 

 

Education Accounts distributions may be made in the following manner:

 

 

 

XX

Single lump sum payment.

 

 

 

XX

Annual installments over a term certain not to exceed 5 years.

 

 

 

 

 

 

 

 

 

If applicable, amounts not vested at the time payments due under this Section
cease will be:

 

 

 

__

Forfeited

 

 

 

__

Distributed at Separation from Service if vested at that time

 

 

 

 

 

__

(b)

No In-Service or Education Distributions permitted.

 

5.5Change in Control Event:

 

 

XX

(a)

Participants may elect upon initial enrollment to have accounts distributed upon
a Change in Control Event.

 

 

 

 

 

 

 

__

(b)

A Change in Control shall not be a Qualifying Distribution Event.

 

5.6Unforeseeable Emergency Event:

 

 

XX

(a)

Participants may apply to have accounts distributed upon an Unforeseeable
Emergency event.

 

 

 

 

 

 

 

__

(b)

An Unforeseeable Emergency shall not be a Qualifying Distribution Event

DD 2326-5

5

--------------------------------------------------------------------------------

 

6.Vesting: An Active Participant shall be fully vested in the Employer Credits
made to the Deferred Compensation Account upon the first to occur of the
following events:

 

 

XX

(a)

Normal Retirement Age.

 

 

 

 

 

 

 

XX

(b)

Death.

 

 

 

 

 

 

 

XX

(c)

Disability.

 

 

 

 

 

 

 

XX

(d)

Change in Control Event

 

 

 

 

 

 

 

__

(e)

Other:

 

 

 

 

 

 

 

 

 

 

XX

(f)

Satisfaction of the vesting requirement as specified below:

 

 

 

 

 

 

 

 

XX

Employer Discretionary Credits:

 

 

 

 

 

 

 

 

 

XX

(i)

Immediate 100% vesting.

 

 

 

 

 

 

 

 

 

__

(ii)

100% vesting after __ Years of Service.

 

 

 

 

 

 

 

 

 

__

(iii)

100% vesting at age __.

 

 

 

 

 

 

 

 

 

__

(iv)

Number of Years of Service

 

Vested Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

Less than

1

 

__%

 

 

 

 

 

 

1

 

__%

 

 

 

 

 

 

2

 

__%

 

 

 

 

 

 

3

 

__%

 

 

 

 

 

 

4

 

__%

 

 

 

 

 

 

5

 

__%

 

 

 

 

 

 

6

 

__%

 

 

 

 

 

 

7

 

__%

 

 

 

 

 

 

8

 

__%

 

 

 

 

 

 

9

 

__%

 

 

 

 

 

 

10 or more

 

__%

 

 

 

 

 

 

 

 

 

 

 

 

For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:

 

 

 

 

 

 

 

 

 

 

 

XX

(1)

First Day of Service.

 

 

 

 

 

 

 

 

 

 

 

 

 

__

(2)

Effective Date of Plan Participation.

 

 

 

 

 

 

 

 

 

 

 

__

(3)

Each Crediting Date. Under this option (3), each Employer Credit shall vest
based on the Years of Service of a Participant from the Crediting Date on which
each Employer Discretionary Credit is made to his or her Deferred Compensation
Account.

 



DD 2326-5

6

--------------------------------------------------------------------------------

 

 

 

__

Other Employer Credits:

 

 

 

 

 

 

 

 

 

 

 

__

(i)

Immediate 100% vesting.

 

 

 

 

 

 

 

 

 

 

 

__

(ii)

100% vesting after __ Years of Service.

 

 

 

 

 

 

 

 

 

 

 

__

(iii)

100% vesting at age __.

 

 

 

 

 

 

 

 

 

 

 

__

(iv)

Number of Years of Service

Vested Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less than

1

 

__%

 

 

 

 

 

 

1

 

__%

 

 

 

 

 

 

2

 

__%

 

 

 

 

 

 

3

 

__%

 

 

 

 

 

 

4

 

__%

 

 

 

 

 

 

5

 

__%

 

 

 

 

 

 

6

 

__%

 

 

 

 

 

 

7

 

__%

 

 

 

 

 

 

8

 

__%

 

 

 

 

 

 

9

 

__%

 

 

 

 

 

 

10 or more

 

__%

 

 

 

 

 

 

 

 

 

 

 

 

For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:

 

 

 

 

 

 

 

 

 

__

(1)

First Day of Service.

 

 

 

 

 

 

 

 

 

__

(2)

Effective Date of Plan Participation.

 

 

 

 

 

 

 

 

 

__

(3)

Each Crediting Date. Under this option (3), each Employer Credit shall vest
based on the Years of Service of a Participant from the Crediting Date on which
each Employer Discretionary Credit is made to his or her Deferred Compensation
Account.

 

7.1Payment Options: Any benefit payable under the Plan upon a permitted
Qualifying Distribution Event may be made to the Participant or his Beneficiary
(as applicable) in any of the following payment forms, as selected by the
Participant in the Participation Agreement:

 

 

(a)

 

Separation from Service prior to Seniority Date, or Separation from Service if
Seniority Date is Not Applicable

 

 

 

 

 

 

 

XX

(i)

A lump sum.

 

 

 

XX

(ii)

Annual installments over a term certain as elected by the Participant not to
exceed 10 years.

 

 

 

 

 

 

 

 

 

__

(iii)

Other:

 

.

 

 

 

 

 

 

 

 

DD 2326-5

7

--------------------------------------------------------------------------------

 

 

(b)

 

Separation from Service on or After Seniority Date, If Applicable

 

 

 

XX

(i)

A lump sum.

 

 

 

XX

(ii)

Annual installments over a term certain as elected by the Participant not to
exceed 10 years.

 

 

 

__

(iii)

Other:

 

.

 

(c)

 

Separation from Service Upon a Change in Control Event

 

 

 

XX

(i)

A lump sum.

 

 

 

XX

(ii)

Annual installments over a term certain as elected by the Participant not to
exceed 10 years.

 

 

 

__

(iii)

Other:

 

.

 

(d)

 

Death

 

 

 

 

XX

(i)

A lump sum.

 

 

 

XX

(ii)

Annual installments over a term certain as elected by the Participant not to
exceed 10 years.

 

 

 

__

(iii)

Other:

 

.

 

(e)

 

Disability

 

 

 

 

XX

(i)

A lump sum.

 

 

 

XX

(ii)

Annual installments over a term certain as elected by the Participant not to
exceed 10 years.

 

 

 

__

(iii)

Other:

 

.

 

 

 

__

(iv)

Not applicable.

 

 

 

If applicable, amounts not vested at the time payments due under this Section
cease will be:

 

 

 

__

Forfeited

 

 

 

__

Distributed at Separation from Service if vested at that time

 

(f)

 

Change in Control Event

 

 

 

 

XX

(i)

A lump sum.

 

 

 

__

(ii)

Annual installments over a term certain as elected by the Participant not to
exceed _____ years.

 

 

 

__

(iii)

Other:

 

.

 

 

 

__

(iv)

Not applicable.

 

 

 

 

 

 

DD 2326-5

8

--------------------------------------------------------------------------------

 

 

 

 

If applicable, amounts not vested at the time payments due under this Section
cease will be:

 

 

 

__

Forfeited

 

 

 

 

__

Distributed at Separation from Service if vested at that time

 

7.4De Minimis Amounts.

 

 

XX

(a)

Notwithstanding any payment election made by the Participant, the vested balance
in the Deferred Compensation Account of the Participant will be distributed in a
single lump sum payment at the time designated under the Plan if at the time of
a permitted Qualifying Distribution Event that is either a Separation from
Service, death, Disability (if applicable) or Change in Control Event (if
applicable) the vested balance does not exceed $ 10,000. In addition, the
Employer may distribute a Participant's vested balance at any time if the
balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant's entire interest in the Plan

 

__

(b)

There shall be no pre-determined de minimis amount under the Plan; however, the
Employer may distribute a Participant's vested balance at any time if the
balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant's entire interest in the Plan.

 

10.1Contractual Liability: Liability for payments under the Plan shall be the
responsibility of the:

 

 

XX

(a)

Company.

 

__

(b)

Employer or Participating Employer who employed the Participant when amounts
were deferred.

14.Amendment and Termination of Plan: Notwithstanding any provision in this
Adoption Agreement or the Plan to the contrary, Section 2.30 and 8.2 of the Plan
shall be amended to read as provided in attached Exhibit A.

 

 

 

 

__

There are no amendments to the Plan.

 

 

 

 

 

 

DD 2326-5

9

--------------------------------------------------------------------------------

 

17.9Construction: The provisions of the Plan shall be construed and enforced
according to the laws of the State of Pennsylvania, except to the extent that
such laws are superseded by ERISA and the applicable provisions of the Code.

 

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
stated below.

 

II-VI, Incorporated

Name of Employer

By:

 

Authorized Person

Date:

 

 

The Plan is adopted by the following Participating Employers:

 

 

Name of Employer

By:

 

Authorized Person

Date:

 

 

DD 2326-5

10

--------------------------------------------------------------------------------

 

EXHIBIT A

2.30Seniority Date: The date on which a Participant has:

The later of age 65 or the 5th anniversary of the participant commencement
date.  The participant commencement date is the first day of the first Plan Year
in which the Participant commenced  participation in the Plan.

Section 8.2 Deemed Investments shall be amended by adding the following language
after the current final sentence.

The Committee is making available to the Participant an investment fund that is
entirely invested in Employer stock (the “Stock Investment Fund”). Amounts
credited to that account may be adjusted as described in Section 8.3.

However, notwithstanding any language in the plan to the contrary:

A)

The participant will receive any Qualifying Event distribution from the Stock
Investment Fund account in shares of Employer Stock with partial shares redeemed
in cash calculated as of the appropriate valuation date.

B)

The Participant will receive any Qualifying Event distribution from the Stock
Investment Fund account in shares of Employer Stock with partial shares redeemed
in cash calculated as of the appropriate valuation date.

This amendment is effective Jun 1, 2007 and applies to all current and future
balances of the Stock Investment Fund as well as credits to the fund and
distributions there from.

 

DD 2326-5

11